Exhibit 10.1
SIGNATURE GROUP HOLDINGS, INC., as Issuer
 
INDENTURE
Dated as of June 11, 2010
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee
9.0% Notes due December 31, 2016

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
RECITALS OF THE COMPANY
    1  
 
       
ARTICLE ONE Definitions and Other Provisions of General Application
    2  
SECTION 101. Definitions
    2  
SECTION 102. Compliance Certificates and Opinions
    6  
SECTION 103. Form of Documents Delivered to Trustee
    6  
SECTION 104. Acts of Holders; Record Dates
    7  
SECTION 105. Notices to Trustee and the Company
    7  
SECTION 106. Notice to Holders; Waiver
    8  
SECTION 107. Conflict with Trust Indenture Act
    8  
SECTION 108. Effect of Headings and Table of Contents
    8  
SECTION 109. Separability Clause
    8  
SECTION 110. Benefits of Indenture
    9  
SECTION 111. U.S.A. Patriot Act
    9  
SECTION 112. Force Majeure
    9  
SECTION 113. Governing Law
    9  
SECTION 114. Legal Holidays
    9  
SECTION 115. Indenture and Notes Solely Corporate Obligations
    9  
SECTION 116. No Security Interest Created
    10  
SECTION 117. Conditions Precedent to Initial Issuance of Securities
    10  
 
       
ARTICLE TWO Security Forms
    10  
SECTION 201. Forms Generally
    10  
SECTION 202. Form of Face of Security
    10  
SECTION 203. Form of Reverse of Security
    12  
SECTION 204. Form of Trustee’s Certificate of Authentication
    14  
 
       
ARTICLE THREE The Securities
    14  
SECTION 301. Title and Terms
    14  
SECTION 302. Denominations
    14  
SECTION 303. Execution, Authentication, Delivery and Dating
    15  
SECTION 304. Temporary Securities
    15  
SECTION 305. Registration; Registration of Transfer and Exchange
    15  
SECTION 306. Mutilated, Destroyed, Lost and Stolen Securities
    16  
SECTION 307. Payment of Interest; Interest Rights Preserved
    17  
SECTION 308. Persons Deemed Owners
    18  
SECTION 309. Cancellation
    18  
SECTION 310. Computation of Interest
    18  
SECTION 311. CUSIP Numbers
    18  

i



--------------------------------------------------------------------------------



 



         
SECTION 312. Global Securities
    18  
 
       
ARTICLE FOUR Satisfaction and Discharge; Defeasance
    20  
SECTION 401. Satisfaction and Discharge of Indenture
    20  
SECTION 402. Defeasance and Discharge
    21  
SECTION 403. Covenant Defeasance
    21  
SECTION 404. Conditions to Defeasance or Covenant Defeasance
    21  
SECTION 405. Application of Trust Money
    22  
SECTION 406. Indemnity for U.S. Government Obligations
    22  
 
       
ARTICLE FIVE Remedies
    23  
SECTION 501. Events of Default
    23  
SECTION 502. Acceleration of Maturity; Rescission and Annulment
    24  
SECTION 503. Collection of Indebtedness and Suits for Enforcement by Trustee
    24  
SECTION 504. Trustee May File Proofs of Claim
    25  
SECTION 505. Trustee May Enforce Claims Without Possession of Securities
    25  
SECTION 506. Application of Money Collected
    25  
SECTION 507. Limitation on Suits
    26  
SECTION 508. Unconditional Right of Holders to Receive Principal and Interest
    26  
SECTION 509. Restoration of Rights and Remedies
    26  
SECTION 510. Rights and Remedies Cumulative
    27  
SECTION 511. Delay or Omission Not Waiver
    27  
SECTION 512. Control by Holders
    27  
SECTION 513. Waiver of Past Defaults
    27  
SECTION 514. Undertaking for Costs
    27  
SECTION 515. Waiver of Stay or Extension Laws
    28  
 
       
ARTICLE SIX The Trustee
    28  
SECTION 601. Certain Duties and Responsibilities
    28  
SECTION 602. Notice of Defaults
    29  
SECTION 603. Certain Rights of Trustee
    29  
SECTION 604. Not Responsible for Recitals or Issuance of Securities
    30  
SECTION 605. May Hold Securities
    30  
SECTION 606. Money Held in Trust
    30  
SECTION 607. Compensation; Reimbursement; and Indemnity
    30  
SECTION 608. Disqualification; Conflicting Interests
    31  
SECTION 609. Corporate Trustee Required; Eligibility
    31  
SECTION 610. Resignation and Removal; Appointment of Successor
    32  
SECTION 611. Acceptance of Appointment by Successor
    32  
SECTION 612. Merger, Conversion, Consolidation or Succession to Business
    33  
SECTION 613. Preferential Collection of Claims Against Company
    33  

ii 



--------------------------------------------------------------------------------



 



         
ARTICLE SEVEN Holders’ Lists and Reports by Trustee and Company
    33  
SECTION 701. Company to Furnish Trustee Names and Addresses of Holders
    33  
SECTION 702. Preservation of Information; Communications to Holders
    33  
SECTION 703. Reports by Trustee
    34  
SECTION 704. Reports by Company
    34  
 
       
ARTICLE EIGHT Consolidation, Merger, Conveyance, Transfer or Lease
    34  
SECTION 801. Successor Substituted
    34  
 
       
ARTICLE NINE Supplemental Indentures
    34  
SECTION 901. Supplemental Indentures Without Consent of Holders
    34  
SECTION 902. Supplemental Indentures with Consent of Holders
    35  
SECTION 903. Execution of Supplemental Indentures
    36  
SECTION 904. Effect of Supplemental Indentures
    36  
SECTION 905. Conformity with Trust Indenture Act
    36  
SECTION 906. Reference in Securities to Supplemental Indentures
    36  
SECTION 907. Notice of Supplemental Indenture
    36  
 
       
ARTICLE TEN Covenants; Representations and Warranties
    36  
SECTION 1001. Payment of Principal and Interest
    36  
SECTION 1002. Maintenance of Office or Agency
    37  
SECTION 1003. Money for Security Payments to Be Held in Trust
    37  
SECTION 1004. Statement by Officers as to Default
    38  
SECTION 1005. Existence
    38  
SECTION 1006. Maintenance of Properties
    38  
SECTION 1007. Payment of Taxes and Other Claims
    38  
SECTION 1008. Additional Covenants
    38  
SECTION 1009. Waiver of Certain Covenants
    39  
 
       
ARTICLE ELEVEN Redemption of Securities
    39  
SECTION 1101. Optional Redemption; Conditions to Optional Redemption
    39  
SECTION 1102. Applicability of Article
    40  
SECTION 1103. Election to Redeem; Notice to Trustee
    40  
SECTION 1104. Selection by Trustee of Securities to Be Redeemed
    40  
SECTION 1105. Notice of Redemption
    40  
SECTION 1106. Deposit of Redemption Price
    41  
SECTION 1107. Securities Payable on Redemption Date
    41  
SECTION 1108. Securities Redeemed in Part
    41  

iii 



--------------------------------------------------------------------------------



 



         
ARTICLE TWELVE Meetings Of Holders
    42  
SECTION 1201. Purposes for Which Meetings May Be Called
    42  
SECTION 1202. Call, Notice and Place of Meetings
    42  
SECTION 1203. Persons Entitled to Vote at Meetings
    42  
SECTION 1204. Quorum; Action
    42  
SECTION 1205. Determination of Voting Rights; Conduct and Adjournment of
Meetings
    43  
SECTION 1206 Counting Votes and Recording Action of Meetings
    43  
 
       
ARTICLE THIRTEEN Expenses
    44  
SECTION 1301. Payment Upon Resignation or Removal
    44  

iv 



--------------------------------------------------------------------------------



 



Sections 310 through 318 of the Trust Indenture Act of 1939:

              Trust Indenture       Indenture Act Section       Section Section
310(a )(1) 
 
    609   (a )(2)  
 
  609   (a )(3)  
 
  Not Applicable   (a )(4)  
 
  Not Applicable   (b )  
 
  608, 610 Section 311(a ) 
 
    613   (b )  
 
  613 Section 312(a ) 
 
    701   (b )  
 
  702(b)   (c )  
 
  702(c) Section 313(a ) 
 
    703(a)   (b )  
 
  703(a)   (c )  
 
  703(a)   (d )  
 
  703(b) Section 314(a ) 
 
    704   (b )  
 
  Not Applicable   (c )(1)  
 
  102   (c )(2)  
 
  102   (c )(3)  
 
  Not Applicable   (d )  
 
  Not Applicable   (e )  
 
  102 Section 315(a ) 
 
    601   (b )  
 
  602   (c )  
 
  601   (d )  
 
  601   (e )  
 
  514 Section 316(a ) 
 
    101   (a )(1)(A)  
 
  512   (a )(1)(B)  
 
  513   (a )(2)  
 
  Not Applicable   (b )  
 
  508   (c )  
 
  104(c) Section 317(a )(1) 
 
    503   (a )(2)  
 
  504   (b )  
 
  1003 Section 318(a ) 
 
    107

v 



--------------------------------------------------------------------------------



 



     INDENTURE, dated as of June 11, 2010, between Signature Group Holdings,
Inc. (formerly known as Fremont General Corporation), a corporation duly
organized and existing under the laws of the State of Nevada (herein called the
“Company”), and Wells Fargo Bank, National Association, as Trustee (herein
called the “Trustee”).
RECITALS OF THE COMPANY
     WHEREAS, pursuant to an Indenture dated as of March 6, 1996 between the
Company and First Interstate Bank of California, as Trustee (the “Old
Indenture”), the Company issued $100,000,000 aggregate principal amount of its
9% Junior Subordinated Debentures due March 31, 2026 (the “Old Securities”) to
Fremont Financing General Financing I, a Delaware statutory trust (“Fremont
Financing”);
     WHEREAS Fremont Financing issued $100,000,000 of its 9% Trust Originated
Preferred Securities (the “Preferred Securities”) with a liquidation preference
of $25 per Preferred Security and $3,092,784 of its 9% Trust Originated Common
Securities (the “Common Securities”) with a liquidation amount of $25 per Common
Security, and used the proceeds thereof to acquire the Old Securities;
     WHEREAS, the Company, as Sponsor of Fremont Financing, purchased the Common
Securities and, as Guarantor, guaranteed the payment of (i) accrued and unpaid
distributions, (ii) the redemption price and (iii) upon dissolution, winding-up
or termination of Fremont Financing, any liquidation amounts, in each case with
respect to the Preferred Securities and as and to the extent set forth in that
certain Preferred Securities Guarantee Agreement dated as of March 6, 1996 by
the Company in favor of The Chase Manhattan Bank, N.A., as trustee;
     WHEREAS, the Company filed for reorganization under chapter 11 of title 11
of the United States Code (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Central District of California, Santa Ana Division (the
“Bankruptcy Court”);
     WHEREAS by order, amended as of June 9, 2010, the Bankruptcy Court has
confirmed the Company’s plan of reorganization (the “Plan”) in accordance with
Section 1129 of the Bankruptcy Code and such Plan has become effective as of
June 11, 2010 (the “Effective Date”);
     WHEREAS, as part of the Plan, the Company has agreed, among other forms of
consideration, to issue $39,000,000 of its Securities (hereinafter defined) to
Holders of the Preferred Securities in satisfaction of all rights of payment
from the Company under the Old Securities and the Preferred Securities for the
period prior to the Effective Date;
     WHEREAS, this Indenture is subject to the provisions of the Trust Indenture
Act of 1939, as amended, which are required to be part of this Indenture and
shall, to the extent applicable, be governed by such provisions;
     WHEREAS, the Company has duly authorized the creation of an issue of its 9%
Notes due December 31, 2016 (the “Securities”), of substantially the tenor and
amount hereinafter set forth and to provide therefor the Company has duly
authorized the execution and delivery of this Indenture; and
     WHEREAS, all things necessary to make the Securities, when executed by the
Company and authenticated and delivered hereunder and duly issued by the
Company, the valid obligations of the Company, and to make this Indenture a
valid agreement of the Company, in accordance with their and its terms, have
been done.
     NOW, THEREFORE, THIS INDENTURE WITNESSETH:
     For and in consideration of the premises and the purchase of the Securities
by the Holder thereof, it is mutually agreed, for the equal and proportionate
benefit of all Holders of the Securities, as follows:

1



--------------------------------------------------------------------------------



 



ARTICLE ONE
Definitions and Other Provisions of General Application
SECTION 101. Definitions.
     For all purposes of this Indenture, except as otherwise expressly provided
or unless the context otherwise requires:
     (1) the terms defined in this Article have the meanings assigned to them in
this Article and include the plural as well as the singular;
     (2) all other terms used herein which are defined in the Trust Indenture
Act, either directly or by reference therein, have the meanings assigned to them
therein;
     (3) all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles;
     (4) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Indenture as a whole and not to any particular Article,
Section or other subdivision;
     (5) a reference to any Person shall include its successors and assigns;
     (6) a reference to any agreement or instrument shall mean such agreement or
instrument as supplemented, modified, amended or amended and restated and in
effect from time to time;
     (7) a reference to any statute, law, rule or regulation, shall include any
amendments thereto applicable to the relevant Person, and any successor statute,
law, rule or regulation; and
     (8) a reference to any particular rating category shall be deemed to
include any corresponding successor category, or any corresponding rating
category issued by a successor or subsequent rating agency.
     “Act,” when used with respect to any Holder, has the meaning specified in
Section 104.
     “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
     “Authenticating Agent” means any Person authorized by the Trustee to act on
behalf of the Trustee to authenticate Securities.
     “Board of Directors” means either the board of directors of the Company or
any duly authorized committee of that board as the context requires.
     “Board Resolution” means a copy of a resolution certified by the Secretary
or an Assistant Secretary of the Company to have been duly adopted by the Board
of Directors and to be in full force and effect on the date of such
certification, and delivered to the Trustee.
     “Business Day” means any day other than a Saturday or Sunday or other day
on which banking institutions in the City of New York are authorized or required
by law or executive order to remain closed or a day on which the Corporate Trust
Office of the Trustee is closed for business.

2



--------------------------------------------------------------------------------



 



     “Change in Control” means (A) a direct or indirect sale, transfer, or other
disposition, in one or a series of related transactions, of all or substantially
all of the assets of the Company, (B) as a result of a transaction or series of
transactions following which the percentage of stock of the Company owned by one
or more persons holding 5% or more of the stock of the Company (before or after
such transaction or series of transactions) has increased by more than
50 percentage points as compared to such person(s) ownership prior to such
transaction or series of transactions, i.e., a change of ownership under Section
382(g) of the Internal Revenue Code of 1986, as amended, or (C) the consummation
of any transaction, the result of which is that any Person becomes the owner,
directly or indirectly, of more than 50% of the equity interests of the Company.
     “Commission” means the Securities and Exchange Commission, as from time to
time constituted, created under the Exchange Act, or, if at any time after the
execution of this instrument such Commission is not existing and performing the
duties now assigned to it under the Trust Indenture Act, then the body
performing such duties at such time.
     “Common Stock” includes any capital stock of any class of the Company which
has no preference in respect of dividends or of amounts payable in the event of
any voluntary or involuntary liquidation, dissolution or winding up of the
Company and which is not subject to redemption by the Company.
     “Company” means the Person named as the “Company” in the first paragraph of
this instrument until a successor Person shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Company” shall mean
such successor Person.
     “Company Request” or “Company Order” means a written request or order
signed in the name of the Company by its Chairman of the Board, its Vice
Chairman of the Board, its President or a Vice President, and by its Treasurer,
an Assistant Treasurer, its Secretary or an Assistant Secretary, and delivered
to the Trustee.
     “Corporate Trust Office” means the principal office of the Trustee at which
at any particular time its corporate trust business shall be administered. As of
the date hereof, the Corporate Trust Office of the Trustee is located at 707
Wilshire Blvd., 17th Floor, Los Angeles, CA 90017, Attention: Corporate Trust
Department.
     “Covenant Defeasance” has the meaning specified in Section 403.
     “Defaulted Interest” has the meaning specified in Section 307.
     “Defeasance” has the meaning specified in Section 402.
     “Depositary” means, with respect to Securities issuable in whole or in part
in the form of one or more Global Securities, a clearing agency registered under
the Exchange Act that is designated to act as Depositary for such Securities.
     “Event of Default” has the meaning specified in Section 501.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor legislation.
     “Global Security” means a Security that evidences all or part of the
Securities and is authenticated and delivered to, and registered in the name of,
the Depositary for such Securities or a nominee thereof.
     “Holder” means a Person in whose name a Security is registered in the
Security Register.

3



--------------------------------------------------------------------------------



 



     “Indebtedness” means, with respect to the Company and its Subsidiaries,
(i) the principal, premium, if any, and interest in respect of (A) indebtedness
of the Company and its Subsidiaries, for money borrowed and (B) indebtedness
evidenced by securities, debentures, bonds or other similar instruments issued
by the Company and its Subsidiaries and other notes payable, short term debt and
open letters of credit of the Company, (ii) all capital lease obligations of the
Company, (iii) all obligations of the Company issued or assumed as the deferred
purchase price of property, all conditional sale obligations of the Company and
all obligations of the Company under any title retention agreement (but
excluding trade accounts payable arising in the ordinary course of business),
(iv) all obligations of the Company for the reimbursement on any letter of
credit, banker’s acceptance, security purchase facility or similar credit
transaction, (v) all obligations arising under any rate or basis swap, forward
contract, commodity swap or option, equity or equity index swap or option, bond,
note or bill option, interest rate option, foreign currency exchange
transaction, cross currency rate swap, currency option, cap, collar or floor
transaction, swap option, synthetic trust product, synthetic lease or any
similar transaction or agreement, (vi) all obligations of other Persons for the
payment of which the Company is responsible or liable as obligor, guarantor or
otherwise including all obligations of the Company and its Subsidiaries to
insure specified levels of equity capital for another person or otherwise to
maintain the net worth or solvency of another person and (vii) all obligations
of the type referred to in clauses (i) through (vi) above of other Persons
secured by any lien on any property or asset of the Company (whether or not such
obligation is assumed by the Company).
     “Indenture” means this instrument as originally executed or as it may from
time to time be supplemented or amended by one or more indentures supplemental
hereto entered into pursuant to the applicable provisions hereof, including, for
all purposes of this instrument and any such supplemental indenture, the
provisions of the Trust Indenture Act that are deemed to be a part of and govern
this instrument and any such supplemental indenture, respectively.
     “Interest Payment Date,” when used with respect to any installment of
interest on a Security, means the date specified in such Security as the fixed
date on which an installment of interest with respect to the Securities is due
and payable.
     “Maturity,” when used with respect to any Security, means the date on which
the principal of such Security becomes due and payable as therein or herein
provided, whether at the Stated Maturity or by declaration of acceleration, call
for redemption or otherwise.
     “Officers’ Certificate” means a certificate signed by (a) the Chairman of
the Board, a Vice Chairman of the Board, the President or a Vice President, and
(b) by the Chief Financial Officer, Treasurer, an Assistant Treasurer, the
Secretary or an Assistant Secretary, of the Company, and delivered to the
Trustee. One of the officers signing an Officers’ Certificate given pursuant to
Section 1004 shall be the principal executive, financial or accounting officer
of the Company. Any Officers’ Certificate delivered with respect to compliance
with a condition or covenant provided for in this Indenture shall include:
     (a) a statement that each officer signing the Officers’ Certificate has
read the covenant or condition and the definitions relating thereto;
     (b) a brief statement of the nature and scope of the examination or
investigation undertaken by each officer in rendering the Officers’ Certificate;
     (c) a statement that each such officer has made such examination or
investigation as, in such officer’s opinion, is necessary to enable such officer
to express an informed opinion as to whether or not such covenant or condition
has been complied with; and
     (d) a statement as to whether, in the opinion of each such officer, such
condition or covenant has been complied with.

4



--------------------------------------------------------------------------------



 



     “Opinion of Counsel” means a written opinion of counsel, who may be counsel
for the Company (and who may be an employee of the Company), and who shall be
reasonably acceptable to the Trustee. An opinion of counsel may rely on
certificates as to matters of fact.
     “Outstanding,” when used with respect to Securities, means, as of the date
of determination, all Securities theretofore authenticated and delivered under
this Indenture, except: (i) any such Securities theretofore cancelled by the
Trustee or delivered to the Trustee for cancellation; (ii) any such Securities
for whose payment or redemption money in the necessary amount has been
theretofore deposited with the Trustee or any Paying Agent (other than the
Company) in trust or set aside and segregated in trust by the Company (if the
Company shall act as its own Paying Agent) for the Holders of such Securities;
provided that, if such Securities are to be redeemed, notice of such redemption
has been duly given pursuant to this Indenture or provision therefor
satisfactory to the Trustee has been made; and (iii) any such Securities which
have been paid pursuant to Section 306, or in exchange for or in lieu of which
other Securities have been authenticated and delivered pursuant to this
Indenture, other than any such Securities in respect of which there shall have
been presented to the Trustee proof satisfactory to it that such Securities are
held by a bona fide purchaser in whose hands such Securities are valid
obligations of the Company.
     “Paying Agent” means any Person authorized by the Company to pay the
principal of or interest on any Securities on behalf of the Company.
     “Person” means any individual, corporation, partnership, joint venture,
trust, unincorporated organization or government or any agency or political
subdivision thereof.
     “Plan of Reorganization” means Signature Group Holdings, LLC’s Chapter 11
Plan of Reorganization of Fremont General Corporation Joined By James McIntyre
As Co-Plan Proponent, Dated April 26, 2010, including, without limitation, all
exhibits, supplements, appendices, and schedules hereto, either in its present
form or as it may be altered, amended, or modified from time to time.
     “Predecessor Security” of any particular Security means every previous
Security evidencing all or a portion of the same debt as that evidenced by such
particular Security; and, for the purposes of this definition, any Security
authenticated and delivered under Section 306 in exchange for or in lieu of a
mutilated, destroyed, lost or stolen Security shall be deemed to evidence the
same debt as the mutilated, destroyed, lost or stolen Security.
     “Redemption Date,” when used with respect to any Security to be redeemed,
means the date fixed for such redemption by or pursuant to this Indenture.
     “Redemption Price,” when used with respect to any Security to be redeemed,
means the price at which it is to be redeemed pursuant to this Indenture.
     “Regular Record Date” for the interest payable on any Interest Payment Date
means the Business Day next preceding such Interest Payment Date.
     “Responsible Officer,” when used with respect to the Trustee, means the
chairman or any vice-chairman of the board of directors, the chairman or any
vice-chairman of the executive committee of the board of directors, the chairman
of the trust committee, the president, any vice president, the secretary, any
assistant secretary, the treasurer, any assistant treasurer, any trust officer
or assistant trust officer, the controller or any assistant controller or any
other officer of the Trustee customarily performing functions similar to those
performed by any of the above designated officers, having direct responsibility
for the administration of this Indenture and also means, with respect to a
particular corporate trust matter, any other officer to whom such matter is
referred because of his knowledge of and familiarity with the particular
subject.
     “Securities” has the meaning specified in the Recitals to this instrument.

5



--------------------------------------------------------------------------------



 



     “Securities Act” means the Securities Act of 1933, as amended.
     “Security Register” and “Security Registrar” have the respective meanings
specified in Section 305.
     “Special Record Date” for the payment of any Defaulted Interest means a
date fixed by the Trustee pursuant to Section 307.
     “Stated Maturity,” when used with respect to any Security or any
installment of interest thereon, means the date specified in such Security as
the date on which the principal, together with any accrued and unpaid interest,
of such Security or such installment of interest is due and payable.
     “Subsidiary” means a corporation more than 50% of the outstanding voting
stock of which is owned, directly or indirectly, by the Company or by one or
more other Subsidiaries, or by the Company and one or more other Subsidiaries.
For the purposes of this definition, “voting stock” means stock which ordinarily
has voting power for the election of directors, whether at all times or only so
long as no senior class of stock has such voting power by reason of any
contingency.
     “Trustee” means the Person named as the “Trustee” in the first paragraph of
this Indenture until a successor Trustee shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Trustee” shall mean
such successor Trustee.
     “Trust Indenture Act” means the Trust Indenture Act of 1939 as in force at
the date as of which this instrument was executed; provided, however, that in
the event the Trust Indenture Act of 1939 is amended after such date, “Trust
Indenture Act” means, to the extent required by any such amendment, the Trust
Indenture Act of 1939 as so amended.
     “United States”, except as otherwise provided in or pursuant to this
Indenture or any Security, means the United States of America (including the
states thereof and the District of Columbia), its territories and possessions
and other areas subject to its jurisdiction.
     “U.S. Government Obligations” has the meaning specified in Section 404.
SECTION 102. Compliance Certificates and Opinions.
     Upon any application or request by the Company to the Trustee to take any
action under any provision of this Indenture, the Company shall furnish to the
Trustee such certificates and opinions as may be required under the Trust
Indenture Act. Each such certificate or opinion shall comply with the
requirements of the Trust Indenture Act and any other requirement set forth in
this Indenture.
SECTION 103. Form of Documents Delivered to Trustee.
     In any case where several matters are required to be certified by, or
covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion with respect to some matters and one
or more other such Persons as to other matters, and any such Person may certify
or give an opinion as to such matters in one or several documents.
     Any certificate or opinion of an officer of the Company may be based,
insofar as it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which his certificate or opinion is based are
erroneous. Any such certificate or opinion of counsel may be based, insofar as
it relates to factual matters, upon a certificate or opinion of, or
representations by, an officer or officers of the Company stating that the
information with respect to such factual matters is in the possession of the
Company,

6



--------------------------------------------------------------------------------



 



unless such counsel knows, or in the exercise of reasonable care should know,
that the certificate or opinion or representations with respect to such matters
are erroneous.
     Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.
SECTION 104. Acts of Holders; Record Dates.
     (a) Any request, demand, authorization, direction, notice, consent, waiver
or other action provided by this Indenture to be given or taken by Holders may
be embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by an agent duly appointed in writing;
and, except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Trustee at
its Corporate Trust Office and, where it is hereby expressly required, to the
Company. Such instrument or instruments (and the action embodied therein and
evidenced thereby) are herein sometimes referred to as the “Act” of the Holders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and (subject to Section 601) conclusive in favor of
the Trustee and the Company, if made in the manner provided in this Section.
     (b) The fact and date of the execution by any Person of any such instrument
or writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
a signer acting in a capacity other than his individual capacity, such
certificate or affidavit shall also constitute sufficient proof of his
authority. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other manner which the Trustee deems sufficient.
     (c) The Company may, in the circumstances permitted by the Trust Indenture
Act, fix any day as the record date for the purpose of determining the Holders
entitled to give or take any request, demand, authorization, direction, notice,
consent, waiver or other action, or to vote on any action, authorized or
permitted to be given or taken by Holders. If not set by the Company prior to
the first solicitation of a Holder made by any Person in respect of any such
action, or, in the case of any such vote, prior to such vote, the record date
for any such action or vote shall be the 30th day (or, if later, the date of the
most recent list of Holders required to be provided pursuant to Section 701)
prior to such first solicitation or vote, as the case may be.
     With regard to any record date, only the Holders on such date (or their
duly designated proxies) shall be entitled to give or take, or vote on, the
relevant action.
     (d) The ownership of Securities shall be proved by the Security Register.
     (e) Any request, demand, authorization, direction, notice, consent, waiver
or other Act of the Holder of any Security shall bind every future Holder of the
same Security and the Holder of every Security issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof in respect of
anything done, omitted or suffered to be done by the Trustee or the Company in
reliance thereon, whether or not notation of such action is made upon such
Security.
SECTION 105. Notices to Trustee and the Company.
     Any request, demand, authorization, direction, notice, consent, waiver or
Act of Holders or other document provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with:

7



--------------------------------------------------------------------------------



 



     (1) the Trustee by any Holder or by the Company shall be sufficient for
every purpose hereunder if made, given, furnished or filed in writing to or with
the Trustee at its Corporate Trust Office, Attention: Maddy Hall; or
     (2) the Company by the Trustee or by any Holder shall be sufficient for
every purpose hereunder (unless otherwise herein expressly provided) if in
writing and mailed, first-class postage prepaid, to the Company addressed to it
at the address of its principal office specified in the first paragraph of this
instrument or at any other address previously furnished in writing to the
Trustee by the Company.
     Notwithstanding anything to the contrary set forth in this Indenture, any
request, demand, authorization, direction, notice, consent, waiver or Act of
Holders or other document provided or permitted under this Indenture shall not
be deemed to be made, given, filed or furnished to the Trustee unless made,
given, filed or furnished in writing to the Trustee at its Corporate Trust
Office.
SECTION 106. Notice to Holders; Waiver.
     Where this Indenture provides for notice to Holders of any event, such
notice shall be sufficiently given (unless otherwise herein expressly provided)
if in writing and mailed, first-class postage prepaid, to each Holder affected
by such event, at his address as it appears in the Security Register, not later
than the latest date (if any), and not earlier than the earliest date (if any),
prescribed for the giving of such notice. In any case where notice to Holders is
given by mail, neither the failure to mail such notice, nor any defect in any
notice so mailed, to any particular Holder shall affect the sufficiency of such
notice with respect to other Holders. Where this Indenture provides for notice
in any manner, such notice may be waived in writing by the Person entitled to
receive such notice, either before or after the event, and such waiver shall be
the equivalent of such notice. Waivers of notice by Holders shall be filed with
the Trustee, but such filing shall not be a condition precedent to the validity
of any action taken in reliance upon such waiver.
     In case by reason of the suspension of regular mail service or by reason of
any other cause it shall be impracticable to give such notice by mail, then such
notification as shall be made with the approval of the Trustee shall constitute
a sufficient notification for every purpose hereunder.
SECTION 107. Conflict with Trust Indenture Act.
     If any provision hereof limits, qualifies or conflicts with a provision of
the Trust Indenture Act that is required under such Trust Indenture Act to be a
part of and govern this Indenture, the latter provision shall control. If any
provision of this Indenture modifies or excludes any provision of the Trust
Indenture Act that may be so modified or excluded, the latter provision shall be
deemed to apply to this Indenture as so modified or to be excluded, as the case
may be.
SECTION 108. Effect of Headings and Table of Contents.
     The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.
SECTION 109. Separability Clause.
     In case any provision in this Indenture or in the Securities shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

8



--------------------------------------------------------------------------------



 



SECTION 110. Benefits of Indenture.
     Nothing in this Indenture or in the Securities, express or implied, shall
give to any Person, other than the parties hereto and their successors hereunder
and the Holders of Securities, any benefit or any legal or equitable right,
remedy or claim under this Indenture.
SECTION 111. U.S.A. Patriot Act.
     The parties hereto acknowledge that in accordance with Section 326 of the
U.S.A. PATRIOT Act, the Trustee is required to obtain, verify, and record
information that identifies each person or legal entity that establishes a
relationship or opens an account with the Trustee. The parties to this Indenture
agree that they will provide the Trustee with such information as it may request
in order for the Trustee to satisfy the requirements of the U.S.A. PATRIOT Act.
SECTION 112 Force Majeure
     In no event shall the Trustee be responsible or liable for any failure or
delay in the performance of its obligations hereunder arising out of or caused
by, directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Trustee shall use
its best efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.
SECTION 113. Governing Law.
     THIS INDENTURE AND THE SECURITIES SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES THEREOF. THIS INDENTURE IS SUBJECT TO THE PROVISIONS OF THE
TRUST INDENTURE ACT OF 1939, AS AMENDED, THAT ARE REQUIRED TO BE PART OF THIS
INDENTURE AND SHALL, TO THE EXTENT APPLICABLE, BE GOVERNED BY SUCH PROVISIONS.
SECTION 114. Legal Holidays.
     In any case where any Interest Payment Date, Redemption Date or Stated
Maturity of any Security shall not be a Business Day, then (notwithstanding any
other provision of this Indenture or of the Securities) payment of interest or
principal of the Securities need not be made on such date, but may be made on
the next succeeding Business Day (except that, if such Business Day is in the
next succeeding calendar year, such Interest Payment Date, Redemption Date or
Stated Maturity, as the case may be, shall be the immediately preceding Business
Day) with the same force and effect as if made on the Interest Payment Date or
Redemption Date, or at the Stated Maturity, provided that no interest shall
accrue for the period from and after such Interest Payment Date, Redemption Date
or Stated Maturity, as the case may be.
SECTION 115. Indenture and Notes Solely Corporate Obligations.
     No recourse for the payment of the principal of or premium, if any, or
interest on any Security, or for any claim based thereon or otherwise in respect
thereof, and no recourse under or upon any obligation, covenant or agreement of
the Company in this Indenture or in any supplemental indenture or in any
Security, or because of the creation of any indebtedness represented thereby,
shall be had against any incorporator, stockholder, employee, agent, officer or
director, as such, past, present or future, of the Company or of any successor
corporation, either directly or through the Company or

9



--------------------------------------------------------------------------------



 



any successor corporation, whether by virtue of any constitution, statute or
rule of law, or by the enforcement of any assessment or penalty or otherwise; it
being expressly understood that this Indenture and the obligations issued
hereunder are solely corporate obligations, and that no such personal liability
whatever shall attach to, or is or shall be incurred by, the incorporators,
shareholders, officers or directors, as such, of the Company, or any of them,
because of the creation of the indebtedness hereby authorized, or under or by
reason of the obligations, covenants or agreements contained in this Indenture
or in any Security or implied therefrom; and that any and all such personal
liability of every name and nature, either at common law or in equity or by
constitution or statute, of, and any and all such rights and claims against,
every such incorporator, stockholder, employee, agent, officer or director, as
such, because of the creation of the indebtedness hereby authorized, or under or
by reason of the obligations, covenants or agreements contained in this
Indenture or in any Security or implied therefrom, are hereby expressly waived
and released as a condition of, and as a consideration for, the execution of
this Indenture and the issuance of such Security.
SECTION 116. No Security Interest Created.
     Nothing in this Indenture or in any Securities, express or implied, shall
be construed to constitute a security interest under the Uniform Commercial Code
or similar legislation, as now or hereafter enacted and in effect in any
jurisdiction where property of the Company or its Subsidiaries is or may be
located. Nothing in this Indenture, express or implied, shall be construed to
indicate the priority of the Securities which shall be subordinated to all other
debt which the Company may incur in the future.
SECTION 117. Conditions Precedent to Initial Issuance of Securities.
     The initial issuance of the Securities is subject to delivery to the
Trustee of (i) an Officer’s Certificate; (ii) Opinion of Counsel; and (iii) such
other documents, certificates and consents as Trustee may reasonably request
pursuant to the terms of this Indenture and the Plan of Reorganization.
ARTICLE TWO
Security Forms
SECTION 201. Forms Generally.
     The Securities and the Trustee’s certificates of authentication shall be in
substantially the forms set forth in this Article, with such appropriate
insertions, omissions, substitutions and other variations as are required or
permitted by this Indenture, and may have such letters, numbers or other marks
of identification and such legends or endorsements placed thereon as may be
required to comply with the rules of any securities exchange or as may,
consistently herewith, be determined by the officers executing such Securities,
as evidenced by their execution of the Securities.
     The definitive Securities shall be printed, lithographed or engraved or
produced by any combination of these or other methods, all as determined by the
officers executing such Securities, as evidenced by their execution of such
Securities.
SECTION 202. Form of Face of Security.
SIGNATURE GROUP HOLDINGS, INC.
9% Notes, Due December 31, 2016
$                    
No.                    
CUSIP No.                     

10



--------------------------------------------------------------------------------



 



     SIGNATURE GROUP HOLDINGS, INC. (formerly known as Fremont General
Corporation), a corporation duly organized and existing under the laws of the
State of Nevada (herein called the “Company”, which term includes any successor
corporation under the Indenture hereinafter referred to), for value received,
hereby promises to pay to Cede & Co. or registered assigns, the principal sum of
                          DOLLARS ($ `           ) on December 31, 2016, and to
pay interest on said principal sum from June 11, 2010 or from the most recent
interest payment date (each such date, an “Interest Payment Date”) to which
interest has been paid or duly provided for, quarterly in arrears on March 31,
June 30, September 30 and December 31 of each year, commencing September 30,
2010, at the rate of 9% per annum, until the principal hereof shall have become
due and payable, and on any overdue principal and (without duplication and to
the extent that payment of such interest is enforceable under applicable law) on
any overdue installment of interest at the same rate per annum. The amount of
interest payable for any period will be computed on the basis of twelve 30-day
months and a 360-day year. The amount of interest payable for any period shorter
than a full quarterly period for which interest is computed, will be computed on
the basis of actual number of days elapsed per 30-day month. In the event that
any date on which interest is payable on this Security is not a Business Day,
then a payment of the interest payable on such date will be made on the next
succeeding day which is a Business Day (and without any interest or other
payment in respect of any such delay), except that, if such Business Day is in
the next succeeding calendar year, such payment shall be made on the immediately
preceding Business Day, in each case with the same force and effect as if made
on the date the payment was originally payable. A “Business Day” shall mean any
day other than a Saturday or Sunday or other day on which banking institutions
in the City of New York are authorized or required by law or executive order to
remain closed or a day on which the Corporate Trust Office of the Trustee is
closed for business. The interest installment so payable, and punctually paid or
duly provided for, on any Interest Payment Date will, as provided in the
Indenture, be paid to the Person in whose name this Security (or one or more
Predecessor Securities, as defined in the Indenture) is registered at the close
of business on the Regular Record Date for such interest installment, which
shall be the close of business on the Business Day next preceding such Interest
Payment Date. Any such interest installment not so punctually paid or duly
provided for shall forthwith cease to be payable to the Holder on such Regular
Record Date and may either be paid to the Person in whose name this Security (or
one or more Predecessor Securities) is registered at the close of business on a
Special Record Date for the payment of such Defaulted Interest to be fixed by
the Trustee, notice whereof shall be given to Holders of Securities not less
than 10 days prior to such Special Record Date, or be paid at any time in any
other lawful manner not inconsistent with the requirements of any securities
exchange on which the Securities may be listed, and upon such notice as may be
required by such exchange, all as more fully provided in said Indenture.
     Payment of the principal of and interest on this Security will be made at
the office or agency of the Paying Agent maintained for that purpose in the
United States, in such coin or currency of the United States of America as at
the time of payment is legal tender for payment of public and private debts;
provided, however, that at the option of the Company, payment of interest may be
made (i) by check mailed to the address of the Person entitled thereto as such
address shall appear in the Security Register or (ii) by wire transfer in
immediately available funds at such place and to such account as may be
designated by the Person entitled thereto as specified in the Security Register.
     Reference is hereby made to the further provisions of the Indenture
summarized on the reverse hereof, which further provisions shall for all
purposes have the same effect as if set forth at this place.
     Unless the certificate of authentication hereon has been executed by the
Trustee referred to on the reverse hereof by manual signature, this Security
shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.
     IN WITNESS WHEREOF, Signature Group Holdings, Inc. has caused this
instrument to be duly executed under its corporate seal.
Dated:                    , 2010

11



--------------------------------------------------------------------------------



 



                  SIGNATURE GROUP HOLDINGS, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Attest:
                                        
SECTION 203. Form of Reverse of Security.
     This Security is one of a duly authorized issue of Securities of the
“Company”, designated as its 9% Notes, due December 31, 2016 (herein called the
“Securities”), limited in aggregate principal amount to $39,000,000 issued under
an Indenture, dated as of June 11, 2010 (herein called the “Indenture”), between
the Company and Wells Fargo Bank, National Association, a national banking
association, as Trustee (herein called the “Trustee,” which term includes any
successor trustee under the Indenture), to which Indenture and all indentures
supplemental thereto reference is hereby made for a statement of the respective
rights, limitations of rights, duties and immunities thereunder of the Trustee,
the Company and the Holders of the Securities, and of the terms upon which the
Securities are, and are to be, authenticated and delivered.
     All terms used in this Security which are defined in the Indenture shall
have the meanings assigned to them in the Indenture.
     At any time on or after June 11, 2011, the Company shall have the right,
subject to the terms and conditions of Article Twelve of the Indenture, to
redeem this Security at the option of the Company, without premium or penalty,
in whole or in part, at a Redemption Price equal to 100% of the principal amount
to be redeemed plus accrued but unpaid interest, to, but excluding, the
Redemption DateAny redemption pursuant to this paragraph will be made upon not
less than 30, nor more than 60, days’ notice to the Holders, at the Redemption
Price. If the Securities are only partially redeemed by the Company, the
Securities will be redeemed pro rata.
     In the event of redemption of this Security in part only, a new Security or
Securities for the unredeemed portion hereof will be issued in the name of the
Holder hereof upon the cancellation hereof.
     If an Event of Default with respect to the Securities shall occur and be
continuing, the principal of the Securities may be declared due and payable in
the manner, with the effect and subject to the conditions provided in the
Indenture.
     The Indenture contains provisions for satisfaction and discharge at any
time of the entire indebtedness of this Security upon compliance by the Company
with certain conditions set forth in the Indenture.
     The Indenture contains provisions permitting the Company and the Trustee,
with the consent of Holders of not less than a majority in principal amount of
the Outstanding Securities affected by such modification, to modify the
Indenture in a manner affecting the rights of the Holders of the Securities;
provided that no such modification may, without the consent of the Holder of
each Outstanding Security affected thereby, (i) change the fixed maturity of the
Securities, or reduce the principal amount thereof, or reduce the rate or,
except as described below, extend the time of payment of interest thereon, or
reduce any premium payable upon the redemption thereof, or (ii) reduce the
percentage of principal amount of the Securities, the Holders of which are
required to consent to any

12



--------------------------------------------------------------------------------



 



such modification of the Indenture. The Indenture also contains provisions
permitting Holders of specified percentages in principal amount of the
Securities at the time Outstanding, on behalf of the Holders of all Securities,
to waive compliance by the Company with certain provisions of the Indenture and
certain past defaults under the Indenture and their consequences. Any such
consent or waiver by the Holder of this Security shall be conclusive and binding
upon such Holder and upon all future Holders of this Security and of any
Security issued upon the registration of transfer hereof or in exchange herefor
or in lieu hereof, whether or not notation of such consent or waiver is made
upon this Security.
     No reference herein to the Indenture and no provision of this Security or
of the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and interest on this
Security at the times, place and rate, and in the coin or currency, herein
prescribed.
     As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Security is registrable in the Security Register,
upon surrender of this Security for registration of transfer at the office or
agency of the Company designated for such purpose pursuant to the Indenture,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Company and the Security Registrar duly executed by, the
Holder hereof or his attorney duly authorized in writing, and thereupon one or
more new Securities, of authorized denominations and for the same aggregate
principal amount, will be issued to the designated transferee or transferees. No
service charge shall be made for any such registration of transfer or exchange,
but the Company may require payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.
     Prior to due presentment of this Security for registration of transfer, the
Company, the Trustee and any agent of the Company or the Trustee may treat the
Person in whose name this Security is registered as the owner hereof for all
purposes, whether or not this Security be overdue, and neither the Company, the
Trustee nor any such agent shall be affected by notice to the contrary.
     The Securities are issuable only in registered form without coupons in
authorized denominations of $5,000 or any multiple thereof. As provided in the
Indenture and subject to certain limitations therein set forth, Securities are
exchangeable for a like aggregate principal amount of Securities of a different
authorized denomination, as requested by the Holder surrendering the same.
     THIS INDENTURE AND THE SECURITIES SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES THEREOF.

13



--------------------------------------------------------------------------------



 



SECTION 204. Form of Trustee’s Certificate of Authentication.
     This is one of the Securities referred to in the within-mentioned
Indenture.

                  WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Trustee    
 
           
 
  By:        
 
     
 
Authorized Signatory    

ARTICLE THREE
The Securities
SECTION 301. Title and Terms.
     The aggregate principal amount of Securities which may be authenticated and
delivered under this Indenture is limited to $39,000,000 except for Securities
authenticated and delivered upon registration of transfer of, or in exchange
for, or in lieu of, other Securities pursuant to Section 304, 305, 306, 906 or
1208.
     The Securities shall be known and designated as the “9% Notes, Due
December 31, 2016” of the Company. Their Stated Maturity is December 31, 2016.
The Securities shall bear interest at the rate of 9% per annum, from June 11,
2010 or from the most recent Interest Payment Date to which interest has been
paid or duly provided for, as the case may be, payable quarterly, in arrears, on
March 31, June 30, September 30 and December 31 of each year, commencing
September 30, 2010 until the principal thereof is paid or made available for
payment. Interest will compound quarterly and will accrue at the rate of 9% per
annum on any interest installment in arrears for more than one quarter. In the
event that any date on which interest is payable on the Securities is not a
Business Day, then a payment of the interest payable on such date will be made
on the next succeeding day which is a Business Day (except that, if such
Business Day is in the next succeeding calendar year, such Interest Payment Date
shall be the immediately preceding Business Day) (and without any interest or
other payment in respect of any such delay).
     The principal of and interest on the Securities shall be payable at the
office or agency of the Paying Agent in the United States maintained for such
purpose and at any other office or agency maintained by the Company for such
purpose in such coin or currency of the United States of America as at the time
of payment is legal tender for payment of public and private debts; provided,
however, that at the option of the Company payment of interest may be made by
check mailed to the address of the Person entitled thereto as such address shall
appear in the Security Register or (ii) by wire transfer in immediately
available funds at such place and to such account as may be designated by the
Person entitled thereto as specified in the Security Register.
     The Securities shall be redeemable as provided in Article Eleven.
SECTION 302. Denominations.
     Unless otherwise provided in or pursuant to this Indenture, the principal
of, any premium and interest with respect to the Securities shall be payable in
Dollars. Unless otherwise provided in or pursuant to this Indenture, Securities
shall be issuable in registered form without coupons in denominations of $5,000
and any integral multiple thereof.

14



--------------------------------------------------------------------------------



 



SECTION 303. Execution, Authentication, Delivery and Dating.
     The Securities shall be executed on behalf of the Company by its Chairman
of the Board, its Vice Chairman of the Board, its President or one of its Vice
Presidents, under its manual or facsimile corporate seal reproduced thereon
attested by its Chief Financial Officer or one of its Assistant Treasurers, or
Secretary or one of its Assistant Secretaries. The signature of any of these
officers on the Securities may be manual or facsimile.
     Securities bearing the manual or facsimile signatures of individuals who
were at any time the proper officers of the Company shall bind the Company,
notwithstanding that such individuals or any of them have ceased to hold such
offices prior to the authentication and delivery of such Securities or did not
hold such offices at the date of such Securities.
     At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Securities executed by the Company to the
Trustee for authentication, together with a Company Order for the authentication
and delivery of such Securities; and the Trustee in accordance with such Company
Order shall authenticate and deliver such Securities as in this Indenture
provided and not otherwise.
     Each Security shall be dated the date of its authentication.
     No Security shall be entitled to any benefit under this Indenture or be
valid or obligatory for any purpose unless there appears on such Security a
certificate of authentication substantially in the form provided for herein
executed by the Trustee by manual signature, and such certificate upon any
Security shall be conclusive evidence, and the only evidence, that such Security
has been duly authenticated and delivered hereunder.
SECTION 304. Temporary Securities.
     Pending the preparation of definitive Securities, the Company may execute,
and upon Company Order the Trustee shall authenticate and deliver, temporary
Securities which are printed, lithographed, typewritten, mimeographed or
otherwise produced, in any authorized denomination, substantially of the tenor
of the definitive Securities in lieu of which they are issued and with such
appropriate insertions, omissions, substitutions and other variations as the
officers executing such Securities may determine, as evidenced by their
execution of such Securities.
     If temporary Securities are issued, the Company will cause definitive
Securities to be prepared without unreasonable delay. After the preparation of
definitive Securities, the temporary Securities shall be exchangeable for
definitive Securities upon surrender of the temporary Securities at any office
or agency of the Company designated pursuant to Section 1002, without charge to
the Holder. Upon surrender for cancellation of any one or more temporary
Securities the Company shall execute and the Trustee shall authenticate and
deliver in exchange therefor a like principal amount of definitive Securities of
authorized denominations. Until so exchanged the temporary Securities shall in
all respects be entitled to the same benefits under this Indenture as definitive
Securities.
SECTION 305. Registration; Registration of Transfer and Exchange.
     The Company shall cause to be kept at the Corporate Trust Office of the
Trustee a register (the register maintained in such office and in any other
office or agency designated pursuant to Section 1002 being herein sometimes
collectively referred to as the “Security Register”) in which, subject to such
reasonable regulations as it may prescribe, the Company shall provide for the
registration of Securities and of transfers of Securities. The Trustee is hereby
appointed “Security Registrar” for the purpose of registering Securities and
transfers of Securities as herein provided.

15



--------------------------------------------------------------------------------



 



     Upon surrender for registration of transfer of any Security at an office or
agency of the Company designated pursuant to Section 1002 for such purpose, the
Company shall execute, and the Trustee shall authenticate and deliver, in the
name of the designated transferee or transferees, one or more new Securities of
any authorized denominations and of a like aggregate principal amount.
     At the option of the Holder, Securities may be exchanged for other
Securities of any authorized denominations and of a like aggregate principal
amount, upon surrender of the Securities to be exchanged at such office or
agency. Whenever any Securities are so surrendered for exchange, the Company
shall execute, and the Trustee shall authenticate and deliver, the Securities
which the Holder making the exchange is entitled to receive.
     All Securities issued upon any registration of transfer or exchange of
Securities shall be the valid obligations of the Company, evidencing the same
debt, and entitled to the same benefits under this Indenture, as the Securities
surrendered upon such registration of transfer or exchange.
     Every Security presented or surrendered for registration of transfer or for
exchange shall (if so required by the Company or the Trustee) be duly endorsed,
or be accompanied by a written instrument of transfer in form satisfactory to
the Company and the Security Registrar duly executed, by the Holder thereof or
his attorney duly authorized in writing.
     No service charge shall be made to the Holder for any registration of
transfer or exchange of Securities, but the Company may require payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any registration of transfer or exchange of Securities, other
than exchanges pursuant to Section 304, 906 or 1208 not involving any transfer.
     If the Securities are to be redeemed in part, the Company shall not be
required (A) to issue, register the transfer of or exchange any Securities
during a period beginning at the opening of business 15 days before the day of
the mailing of a notice of redemption of any such Securities selected for
redemption under Section 1203 and ending at the close of business on the day of
such mailing, or (B) to register the transfer of or exchange any Security so
selected for redemption in whole or in part, except the unredeemed portion of
any Security being redeemed in part.
SECTION 306. Mutilated, Destroyed, Lost and Stolen Securities.
     If any mutilated Security is surrendered to the Trustee, the Company shall
execute and the Trustee shall authenticate and deliver in exchange therefor a
new Security of like tenor and principal amount and bearing a number not
contemporaneously outstanding.
     If there shall be delivered to the Company and the Trustee (i) evidence to
their satisfaction of the destruction, loss or theft of any Security and
(ii) such security or indemnity as may be required by them to save each of them
and any agent of either of them harmless, then, in the absence of notice to the
Company or the Trustee that such Security has been acquired by a bona fide
purchaser, the Company shall execute and the Trustee shall authenticate and
deliver, in lieu of any such destroyed, lost or stolen Security, a new Security
of like tenor and principal amount and bearing a number not contemporaneously
outstanding.
     In case any such mutilated, destroyed, lost or stolen Security has become
or is about to become due and payable, the Company in its discretion may,
instead of issuing a new Security, pay such Security.
     Upon the issuance of any new Security under this Section, the Company may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Trustee) connected therewith.

16



--------------------------------------------------------------------------------



 



     Every new Security issued pursuant to this Section in lieu of any
destroyed, lost or stolen Security shall constitute an original additional
contractual obligation of the Company, whether or not the destroyed, lost or
stolen Security shall be at any time enforceable by anyone, and shall be
entitled to all the benefits of this Indenture equally and proportionately with
any and all other Securities duly issued hereunder.
     The provisions of this Section are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Securities.
SECTION 307. Payment of Interest; Interest Rights Preserved.
     The Company will on or prior to 10:00 a.m. New York City time on each
Interest Payment date deposit with the Trustee the amount of interest which is
payable on such Interest Payment Date. Interest on any Security which is
payable, and is punctually paid or duly provided for, on any Interest Payment
Date shall be paid to the Person in whose name that Security (or one or more
Predecessor Securities) is registered at the close of business on the Regular
Record Date for such interest.
     Any interest on any Security which is payable, but is not punctually paid
or duly provided for, on any Interest Payment Date (herein called “Defaulted
Interest”) shall forthwith cease to be payable to the Holder on the relevant
Regular Record Date by virtue of having been such Holder, and such Defaulted
Interest may be paid by the Company, at its election in each case, as provided
in clause (1) or (2) below:
     (1) The Company may elect to make payment of any Defaulted Interest to the
Persons in whose names the Securities (or their respective Predecessor
Securities) are registered at the close of business on a Special Record Date for
the payment of such Defaulted Interest, which shall be fixed in the following
manner. The Company shall notify the Trustee in writing of the amount of
Defaulted Interest proposed to be paid on each Security and the date of the
proposed payment, and at the same time the Company shall deposit with the
Trustee an amount of money equal to the aggregate amount proposed to be paid in
respect of such Defaulted Interest or shall make arrangements satisfactory to
the Trustee for such deposit prior to the date of the proposed payment, such
money when deposited to be held in trust for the benefit of the Persons entitled
to such Defaulted Interest as in this clause provided. Thereupon the Trustee
shall fix a Special Record Date for the proposed payment of such Defaulted
Interest which shall be not more than 15 days and not less than 10 days prior to
the date of the proposed payment and not less than 10 days after the receipt by
the Trustee of the written notice of the proposed payment. The Trustee shall
promptly notify the Company of such Special Record Date and, in the name and at
the expense of the Company, shall cause notice of the proposed payment of such
Defaulted Interest and the Special Record Date therefor to be mailed,
first-class postage prepaid, to each Holder at his address as it appears in the
Security Register, not less than 10 days prior to such Special Record Date.
Notice of the proposed payment of such Defaulted Interest and the Special Record
Date therefor having been so mailed, such Defaulted Interest shall be paid to
the Persons in whose names the Securities (or their respective Predecessor
Securities) are registered at the close of business on such Special Record Date
and shall no longer be payable pursuant to the following clause (2).
     (2) The Company may make payment of any Defaulted Interest in any other
lawful manner not inconsistent with the requirements of any securities exchange
on which the Securities may be listed, and, if so listed, upon such notice as
may be required by such exchange, if, after notice given by the Company in
writing to the Trustee of the proposed payment pursuant to this clause, such
manner of payment shall be deemed practicable by the Trustee.

17



--------------------------------------------------------------------------------



 



     Subject to the foregoing provisions of this Section, each Security
delivered under this Indenture upon registration of transfer of or in exchange
for or in lieu of any other Security shall carry the rights to interest accrued
and unpaid, and to accrue (including in each such case Additional Interest),
which were carried by such other Security.
SECTION 308. Persons Deemed Owners.
     Prior to due presentment of a Security for registration of transfer, the
Company, the Trustee and any agent of the Company or the Trustee shall treat the
Person in whose name such Security is registered as the owner of such Security
for the purpose of receiving payment of principal of and (subject to
Section 307) interest on such Security and for all other purposes whatsoever,
whether or not such Security be overdue, and neither the Company, the Trustee
nor any agent of the Company or the Trustee shall be affected by notice to the
contrary.
SECTION 309. Cancellation.
     All Securities surrendered for payment, redemption, registration of
transfer or exchange shall, if surrendered to any Person other than the Trustee,
be delivered to the Trustee and shall be promptly cancelled by it. The Company
may at any time deliver to the Trustee for cancellation any Securities
previously authenticated and delivered hereunder which the Company may have
acquired in any manner whatsoever, and all Securities so delivered shall be
promptly cancelled by the Trustee. No Securities shall be authenticated in lieu
of or in exchange for any Securities cancelled as provided in this Section,
except as expressly permitted by this Indenture. All cancelled Securities held
by the Trustee shall be disposed of in accordance with the Trustee’s standard
procedures.
SECTION 310. Computation of Interest.
     Interest on the Securities shall be computed on the basis of a 360-day year
of twelve 30-day months. The amount of interest payable for any period shorter
than a full quarterly period for which interest is computed, will be computed on
the basis of actual number of days elapsed per 30-day month.
SECTION 311. CUSIP Numbers.
     The Company in issuing the Securities may use “CUSIP” numbers (if then
generally in use), and, if so, the Trustee shall use “CUSIP” numbers in notices
of redemption as a convenience to Holders; provided that any such notice may
state that no representation is made as to the correctness of such numbers
either as printed on the Securities or as contained in any notice of a
redemption and that reliance may be placed only on the other identification
numbers printed on the Securities, and any such redemption shall not be affected
by any defect in or omission of such numbers.
SECTION 312. Global Securities.
     The Securities will initially be issued as a Global Security. The Company
shall execute and the Trustee shall, in accordance with Section 303 and the
Company Order, authenticate and deliver one or more Global Securities that
(i) shall represent and shall be denominated in an amount equal to the aggregate
principal amount of all of the Securities to be issued in the form of Global
Securities, (ii) shall be registered in the name of the Depositary for such
Global Security or Securities or the nominee of such Depositary, and (iii) shall
be delivered by the Trustee to such Depositary or pursuant to such Depositary’s
instructions.

18



--------------------------------------------------------------------------------



 



     Global Securities shall bear a legend substantially to the following
effect:
     This Security is a Global Security within the meaning of the Indenture
hereinafter referred to and is registered in the name of a Depositary or a
nominee of a Depositary. This Global Security is exchangeable for Securities
registered in the name of a Person other than the Depositary or its nominee only
in the limited circumstances described in the Indenture, and no transfer of this
Security (other than a transfer of this Security as a whole by the Depositary to
a nominee of the Depositary or by a nominee of the Depositary to the Depositary
or another nominee of the Depositary) may be registered except in such limited
circumstances. Every Security delivered upon registration of transfer of, or in
exchange for, or in lieu of, this Global Security shall be a Global Security
subject to the foregoing, except in the limited circumstances described above.
     Unless this certificate is presented by an authorized representative of The
Depositary Trust Company, a New York corporation (“DTC”), to the Company or its
agent for registration of transfer, exchange or payment, and any certificate
issued is registered in the name of Cede & Co. or in such other name as is
requested by an authorized representative of DTC (and any payment is to be made
to Cede & Co. or to such other entity as is requested by an authorized
representative of DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered owner
hereof, Cede & Co., has an interest herein.
     Notwithstanding the provisions of Section 305, unless and until it is
exchanged in whole or in part for Securities in definitive registered form, a
Global Security representing all or a part of the Securities may not be
transferred in the manner provided in Section 305 except as a whole by the
Depositary to a nominee of such Depositary or by a nominee of such Depositary to
such Depositary or another nominee of such Depositary or by such Depositary or
any such nominee to a successor Depositary or a nominee of such successor
Depositary.
     If at any time the Depositary for any Securities represented by one or more
Global Securities notifies the Company that it is unwilling or unable to
continue as Depositary for such Securities or if at any time the Depositary for
such Securities shall no longer be eligible under this Section 312, the Company
shall appoint a successor Depositary with respect to such Securities. If a
successor Depositary for such Securities is not appointed by the Company within
90 days after the Company receives such notice or becomes aware of such
ineligibility, the Company’s election that such Securities be represented by one
or more Global Securities shall no longer be effective and the Company shall
execute, and the Trustee, upon receipt of a Company Order for the authentication
and delivery of definitive Securities, will authenticate and deliver Securities
in definitive registered form, in any authorized denominations, in an aggregate
principal amount equal to the principal amount of the Global Security or
Securities representing such Securities in exchange for such Global Security or
Securities.
     The Company may at any time and in its sole discretion determine that the
Securities issued in the form of one or more Global Securities shall no longer
be represented by a Global Security or Securities. In such event the Company
shall execute, and the Trustee, upon receipt of a Company Order or an Officers’
Certificate for the authentication and delivery of definitive Securities, shall
authenticate and deliver, Securities in definitive registered form, in any
authorized denominations, in an aggregate principal amount equal to the
principal amount of the Global Security or Securities representing such
Securities, in exchange for such Global Security or Securities.
     In accordance with the provisions of this Section 312, the Depositary for
such Global Security will surrender such Global Security in exchange in whole or
in part for Securities in definitive registered form on such terms as are
acceptable to the Company and such Depositary. Thereupon, the Company shall
execute, and the Trustee shall authenticate and deliver, without service charge:

19



--------------------------------------------------------------------------------



 



          (i) to the Person specified by such Depositary, a new Security or
Securities, of any authorized denominations as requested by such Person, in an
aggregate principal amount equal to and in exchange for such Person’s beneficial
interest in the Global Security; and
(ii) to such Depositary a new Global Security in a denomination equal to the
difference, if any, between the principal amount of the surrendered Global
Security and the aggregate principal amount of Securities authenticated and
delivered pursuant to clause (i) above.
     Upon the exchange of a Global Security for Securities in definitive
registered form in authorized denominations, such Global Security shall be
cancelled by the Trustee or an agent of the Company or the Trustee. Securities
in definitive registered form issued in exchange for a Global Security pursuant
to this Section 312 shall be registered in such names and in such authorized
denominations as the Depositary for such Global Security, pursuant to
instructions from its direct or indirect participants or otherwise, shall
instruct the Trustee or an agent of the Company or the Trustee. The Trustee or
such agent shall deliver at its office such Securities to or as directed by the
Persons in whose names such Securities are so registered.
ARTICLE FOUR
Satisfaction and Discharge; Defeasance
SECTION 401. Satisfaction and Discharge of Indenture.
     This Indenture shall cease to be of further effect (except as to any
surviving rights of registration of transfer or exchange of Securities herein
expressly provided for), and the Trustee, on written demand of and at the
expense of the Company, shall execute instruments supplied by the Company
acknowledging satisfaction and discharge of this Indenture, when

  (1)   either:

(A) all Securities theretofore authenticated and delivered (other than
(i) Securities which have been destroyed, lost or stolen and which have been
replaced or paid as provided in Section 306 and (ii) Securities for whose
payment money has theretofore been deposited in trust or segregated and held in
trust by the Company and thereafter repaid to the Company or discharged from
such trust, as provided in Section 1003) have been delivered to the Trustee for
cancellation; or
(B) all such Securities not theretofore delivered to the Trustee for
cancellation
(i) have become due and payable, or
(ii) will become due and payable at their Stated Maturity within one year, or
(iii) if redeemable at the option of the Company, are to be called for
redemption within one year under arrangements satisfactory to the Trustee for
the giving of notice of redemption by the Trustee in the name, and at the
expense, of the Company
and the Company, in the case of (i), (ii) or (iii) above, has deposited or
caused to be deposited with the Trustee as trust funds in trust for the purpose
an amount sufficient to pay and discharge the entire indebtedness on such
Securities not theretofore delivered to the Trustee for cancellation, for
principal and interest to the date of such deposit (in the case of Securities
which have become due and payable) or to the Stated Maturity or Redemption Date,
as the case may be;
     (2) the Company has paid or caused to be paid all other sums payable
hereunder by the Company; and

20



--------------------------------------------------------------------------------



 



     (3) the Company has delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that all conditions precedent herein
provided for relating to the satisfaction and discharge of this Indenture have
been complied with.
     Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee under Section 607 and, if money shall
have been deposited with the Trustee pursuant to sub-clause (B) of clause (1) of
this Section, the obligations of the Trustee under Section 402 and the last
paragraph of Section 1003 shall survive.
SECTION 402. Defeasance and Discharge.
     The following provisions shall apply to the Securities unless specifically
otherwise provided in a Board Resolution, Officers’ Certificate or indenture
supplemental hereto provided pursuant to Section 301. In addition to discharge
or defeasance of this Indenture pursuant to Sections 401 and 403, in the case of
any Securities with respect to which the exact amount described in subparagraph
(a) of Section 404 can be determined at the time of making the deposit referred
to in such subparagraph (a), the Company shall be deemed to have paid and
discharged the entire indebtedness on all the Securities as provided in this
Section on and after the date the conditions set forth in Section 404 are
satisfied, and the provisions of this Indenture with respect to the Securities
shall no longer be in effect (except as to (i) rights of registration of
transfer and exchange of Securities, (ii) substitution of mutilated, defaced,
destroyed, lost or stolen Securities, (iii) rights of Holders of Securities to
receive, solely from the trust fund described in subparagraph (a) of
Section 404, payments of principal thereof and interest, if any, thereon upon
the original stated due dates therefor (but not upon acceleration), (iv) the
rights, obligations, duties and immunities of the Trustee hereunder, (v) this
Section 402 and (vi) the rights of the Holders of Securities as beneficiaries
hereof with respect to the property so deposited with the Trustee payable to all
or any of them)(hereinafter called “Defeasance”), and the Trustee at the cost
and expense of the Company, shall execute proper instruments acknowledging the
same.
SECTION 403. Covenant Defeasance.
     In the case of any Securities with respect to which the exact amount
described in subparagraph (a) of Section 404 can be determined at the time of
making the deposit referred to in such subparagraph (a), (i) the Company shall
be released from its obligations under any covenants specified in or pursuant to
this Indenture (except as to (i) rights of registration of transfer and exchange
of Securities, (ii) substitution of mutilated, defaced, destroyed, lost or
stolen Securities, (iii) rights of Holders of Securities to receive, from the
Company pursuant to Section 1001, payments of principal thereof and interest, if
any, thereon upon the original stated due dates therefor (but not upon
acceleration), (iv) the rights, obligations, duties and immunities of the
Trustee hereunder and (v) the rights of the Holders of Securities as
beneficiaries hereof with respect to the property so deposited with the Trustee
payable to all or any of them), and (ii) the occurrence of any event specified
in Section 501(3) (with respect to any of the covenants specified in or pursuant
to this Indenture) shall be deemed not to be or result in an Event of Default,
in each case with respect to the Outstanding Securities as provided in this
Section on and after the date the conditions set forth in Section 404 are
satisfied (hereinafter called “Covenant Defeasance”), and the Trustee, at the
cost and expense of the Company, shall execute proper instruments acknowledging
the same. For this purpose, such Covenant Defeasance means that the Company may
omit to comply with and shall have no liability in respect of any term,
condition or limitation set forth in any such covenant (to the extent so
specified in the case of Section 501(4) ), whether directly or indirectly by
reason of any reference elsewhere herein to any such covenant or by reason of
any reference in any such covenant to any other provision herein or in any other
document, but the remainder of this Indenture and the Securities shall be
unaffected thereby.
SECTION 404. Conditions to Defeasance or Covenant Defeasance.
     The following shall be the conditions to application of either Section 402
or 403 to the Outstanding Securities:

21



--------------------------------------------------------------------------------



 



     (a) with reference to Section 402 or 403, the Company has irrevocably
deposited or caused to be irrevocably deposited with the Trustee as funds in
trust, specifically pledged as security for, and dedicated solely to, the
benefit of the Holders of Securities (i) cash in an amount, or (ii) direct
obligations of the United States of America, backed by its full faith and credit
(“U.S. Government Obligations”), maturing as to principal and interest, if any,
at such times and in such amounts as will insure the availability of cash, or
(iii) a combination thereof, in each case sufficient, in the opinion of a
nationally recognized firm of independent public accountants expressed in a
written certification thereof delivered to the Trustee, to pay and discharge
(A) the principal of and interest, if any, on all Securities on each date that
such principal or interest, if any, is due and payable, and (B) any mandatory
sinking fund payments on the dates on which such payments are due and payable in
accordance with the terms of this Indenture and the Securities;
     (b) in the case of Defeasance under Section 402, the Company has delivered
to the Trustee an Opinion of Counsel based on the fact that (x) the Company has
received from, or there has been published by, the Internal Revenue Service a
ruling or (y) since the date hereof, there has been a change in the applicable
United States federal income tax law, in either case to the effect that, and
such opinion shall confirm that, the Holders of the Securities of such series
will not recognize income, gain or loss for federal income tax purposes as a
result of such deposit, Defeasance and discharge and will be subject to United
States federal income tax on the same amount and in the same manner and at the
same times, as would have been the case if such deposit, Defeasance and
discharge had not occurred;
     (c) in the case of Covenant Defeasance under Section 403, the Company has
delivered to the Trustee an Opinion of Counsel to the effect that, and such
opinion shall confirm that, the Holders of the Securities will not recognize
income, gain or loss for United States federal income tax purposes as a result
of such deposit and Covenant Defeasance and will be subject to United States
federal income tax on the same amount and in the same manner and at the same
times, as would have been the case if such deposit and Covenant Defeasance had
not occurred;
     (d) such Defeasance or Covenant Defeasance will not result in a breach or
violation of, or constitute a default under, any agreement or instrument to
which the Company is a party or by which it is bound; and
     (e) the Company shall have delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, each stating that all conditions
precedent contemplated by this provision have been complied with.
SECTION 405. Application of Trust Money.
     Subject to the provisions of the last paragraph of Section 1003, all money
and U.S. Government Obligations deposited with the Trustee pursuant to
Section 401 shall be held in trust and such money and all money from such U.S.
Government Obligations shall be applied by it, in accordance with the provisions
of the Securities and this Indenture, to the payment, either directly or through
any Paying Agent (including the Company acting as its own Paying Agent) as the
Trustee may determine, to the Persons entitled thereto, of the principal and
interest for whose payment such money and U.S. Government Obligations has been
deposited with the Trustee.
SECTION 406. Indemnity for U.S. Government Obligations.
     The Company shall pay and indemnify the Trustee against any tax, fee or
other charge imposed on or assessed against the U.S. Government Obligations
deposited pursuant to Section 404 or the principal or interest received in
respect of such obligations other than any such tax, fee or other charge that by
law is for the account of the Holders of Outstanding Securities.

22



--------------------------------------------------------------------------------



 



ARTICLE FIVE
Remedies
SECTION 501. Events of Default.
     “Event of Default,” wherever used herein, means any one of the following
events that has occurred and is continuing (whatever the reason for such Event
of Default and whether it is voluntary or involuntary or effected by operation
of law or pursuant to any judgment, decree or order of any court or any order,
rule or regulation of any administrative or governmental body):
     (1) failure for 90 days to pay any interest on the Securities when due; or
     (2) failure to pay any principal on the Securities when due whether at
Stated Maturity, following notice of redemption, by declaration, date fixed for
payment thereto or otherwise; or
     (3) failure by the Company to observe or perform in any material respect
any other covenant herein for ninety (90) days after written notice to the
Company from the Trustee or the Holders of at least 25% in principal amount of
the Outstanding Securities; or
     (4) default under any bond, debenture, indenture or any other evidence of
Indebtedness for money borrowed by the Company having an aggregate outstanding
principal amount in excess of $10 million, which default shall have resulted in
such Indebtedness being accelerated, without such Indebtedness being discharged
or such acceleration having been rescinded or annulled within 30 days after
receipt of notice thereof by the Company from the Trustee or by the Company and
the Trustee from the Holders of not less than 25% in aggregate principal amount
at Maturity of the Securities then Outstanding; or
     (5) entry by a court having jurisdiction of (A) a decree or order for
relief in respect of the Company in an involuntary case or proceeding under any
applicable Federal or State bankruptcy, insolvency, reorganization, receivership
or other similar law or (B) a decree or order adjudging the Company a bankrupt
or insolvent, or approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of the Company under any
applicable Federal or State law, or appointing a custodian, receiver,
liquidator, assignee, trustee, sequestrator or other similar official of the
Company or of substantially all of the property of the Company, or ordering the
winding up or liquidation of its affairs, and the continuance of any such decree
or order for relief or any such other decree or order unstayed and in effect for
a period of 90 consecutive days; or
     (6) (A) the commencement by the Company of a voluntary case or proceeding
under any applicable Federal or State bankruptcy, insolvency, reorganization,
receivership or other similar law or of any other case or proceeding to be
adjudicated a bankrupt or insolvent, or (B) the consent by the Company or to the
entry of a decree or order for relief in respect of itself in an involuntary
case or proceeding under any applicable Federal or State bankruptcy, insolvency,
reorganization or other similar law or to the commencement of any bankruptcy or
insolvency case or proceeding against the Company, or (C) the filing by the
Company of a petition or answer or consent seeking reorganization or relief
under any applicable Federal or State law, or (D) the consent by the Company to
the filing of such petition or to the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee, sequestrator or other
similar official of the Company or of all or substantially all of the property
of the Company, or (E) the making by the Company of an assignment for the
benefit of creditors.
     (7) the Company shall become unable or fail generally to pay its debts as
they become due.

23



--------------------------------------------------------------------------------



 



     (8) failure by the Company to pay final judgments entered in a court or
courts of competent jurisdiction aggregating in excess of $5 million, which
judgments are not paid, discharged or stayed for a period of 90 days.
     (9) except as provided in the Indenture, the Securities are held in any
judicial proceeding to be unenforceable or ceases for any reason to be in full
force and effect or the Company, or any authorized Person acting on behalf of
the Company, denies or disaffirms its obligations under the Securities.
     (10) A material default, breach or violation of the Plan of Reorganization.
SECTION 502. Acceleration of Maturity; Rescission and Annulment.
     If an Event of Default occurs and is continuing, then and in every such
case the Trustee or the Holders of not less than 25% in principal amount of the
Outstanding Securities shall have the right to declare the principal of and the
interest on all the Securities and any other amounts payable hereunder to be due
and payable immediately and upon any such declaration such principal and all
accrued interest shall become immediately due and payable.
     If an Event of Default with respect to the Company specified in clause
(5) or (6) of Section 501 occurs, all unpaid principal of and accrued interest
on the Outstanding Securities (or such lesser amount as may be provided for in
the Securities) shall become immediately due and payable without any declaration
or other act on the part of the Trustee or any Holder of any Security.
     At any time after such a declaration of acceleration has been made and
before a judgment or decree for payment of the money due has been obtained by
the Trustee as hereinafter provided in this Article, the Holders of a majority
in principal amount of the Outstanding Securities, by written notice to the
Company and the Trustee, may rescind and annul such declaration and its
consequences if
     (1) the Company has paid or deposited with the Trustee a sum sufficient to
pay:
     (A) all overdue interest on all Securities,
     (B) the principal of (and premium, if any, on) any Securities which have
become due otherwise than by such declaration of acceleration and interest
thereon at the rate borne by the Securities,
     (C) to the extent that payment of such interest is lawful, interest upon
overdue interest at the rate borne by the Securities, and
     (D) all sums paid or advanced by the Trustee hereunder and the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel;
     (2) all Events of Default, other than the non-payment of the principal of
Securities which have become due solely by such declaration of acceleration,
have been cured or waived as provided in Section 513.
     No such rescission shall affect any subsequent default or impair any right
consequent thereon.
SECTION 503. Collection of Indebtedness and Suits for Enforcement by Trustee.
     The Company covenants that if:
     (1) default is made in the payment of any interest on any Security when
such interest becomes due and payable and such default continues for a period of
30 days, or

24



--------------------------------------------------------------------------------



 



     (2) default is made in the payment of the principal of any Security at the
Maturity thereof,
the Company will, upon demand of the Trustee, pay to it, for the benefit of the
Holders of such Securities, the whole amount then due and payable on such
Securities for principal and interest, and, to the extent that payment thereof
shall be legally enforceable, interest on any overdue principal and on any
overdue interest, at the rate borne by the Securities, and, in addition thereto,
such further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel.
     If an Event of Default occurs and is continuing, the Trustee may in its
discretion proceed to protect and enforce its rights and the rights of the
Holders by such appropriate judicial proceedings as the Trustee shall deem most
effectual to protect and enforce any such rights, whether for the specific
enforcement of any covenant or agreement in this Indenture or in aid of the
exercise of any power granted herein, or pursue any available remedy to collect
payment of principal, interest and other sums due under the Note or hereunder to
enforce any other proper remedy.
SECTION 504. Trustee May File Proofs of Claim.
     In case of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Company (or any other obligor upon the Securities),
its property or its creditors, the Trustee shall be entitled and empowered, by
intervention in such proceeding or otherwise, to take any and all actions
authorized under the Trust Indenture Act in order to have claims of the Holders
and the Trustee allowed in any such proceeding. In particular, the Trustee shall
be authorized to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Holder to make such
payments to the Trustee and, in the event that the Trustee shall consent to the
making of such payments directly to the Holders, to pay to the Trustee any
amount due it for the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, and any other amounts due the
Trustee under Section 607.
     No provision of this Indenture shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Securities
or the rights of any Holder thereof or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding.
SECTION 505. Trustee May Enforce Claims Without Possession of Securities.
     All rights of action and claims under this Indenture or the Securities may
be prosecuted and enforced by the Trustee without the possession of any of the
Securities or the production thereof in any proceeding relating thereto, and any
such proceeding instituted by the Trustee shall be brought in its own name as
trustee of an express trust, and any recovery of judgment shall, after provision
for the payment of the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, be for the ratable benefit of
the Holders of the Securities in respect of which such judgment has been
recovered.
SECTION 506. Application of Money Collected.
     Any money collected by the Trustee pursuant to this Article shall be
applied in the following order, at the date or dates fixed by the Trustee and,
in case of the distribution of such money on account of principal upon
presentation of the Securities and the notation thereon of the payment if only
partially paid and upon surrender thereof if fully paid:

25



--------------------------------------------------------------------------------



 



     FIRST: To the payment of all amounts due the Trustee under Section 607;
     SECOND: To the payment of the amounts then due and unpaid for principal of
and interest on the Securities in respect of which or for the benefit of which
such money has been collected, ratably, without preference or priority of any
kind, according to the amounts due and payable on such Securities for principal
and interest, respectively; and
     THIRD: Any remainder, to any other Person lawfully entitled thereto or to
the Company.
SECTION 507. Limitation on Suits.
     No Holder of any Security shall have any right to institute any proceeding,
judicial or otherwise, with respect to this Indenture, or for the appointment of
a receiver or trustee, or for any other remedy hereunder, unless
     (1) such Holder has previously given written notice to the Trustee of a
continuing Event of Default;
     (2) the Holders of not less than 25% in principal amount of the Outstanding
Securities shall have made written request to the Trustee to institute
proceedings in respect of such Event of Default in its own name as Trustee
hereunder;
     (3) such Holder or Holders have offered to the Trustee indemnity
satisfactory to the Trustee against the costs, expenses and liabilities to be
incurred in compliance with such request;
     (4) the Trustee for 60 days after its receipt of such notice, request and
offer of indemnity has failed to institute any such proceeding; and
     (5) no direction inconsistent with such written request has been given to
the Trustee during such 60-day period by the Holders of a majority in principal
amount of the Outstanding Securities;
it being understood and intended that no one or more Holders shall have any
right in any manner whatever by virtue of, or by availing of, any provision of
this Indenture to affect, disturb or prejudice the rights of any other Holders,
or to obtain or to seek to obtain priority or preference over any other Holders
or to enforce any right under this Indenture, except in the manner herein
provided and for the equal and ratable benefit of all the Holders.
SECTION 508. Unconditional Right of Holders to Receive Principal and Interest.
     Notwithstanding any other provision in this Indenture, the Holder of any
Security shall have the right, which is absolute and unconditional, to receive
payment of the principal of and (subject to Sections 305 and 307) interest on
such Security on the respective Stated Maturities expressed in such Security
(or, in the case of redemption, on the Redemption Date) and to institute suit
for the enforcement of any such payment, and such rights shall not be impaired
without the consent of such Holder.
SECTION 509. Restoration of Rights and Remedies.
     If the Trustee or any Holder has instituted any proceeding to enforce any
right or remedy under this Indenture and such proceeding has been discontinued
or abandoned for any reason, or has been determined adversely to the Trustee or
to such Holder, then and in every such case, subject to any determination in
such proceeding, the Company, the Trustee and the Holders shall be restored
severally and respectively to their former positions hereunder and thereafter
all rights and remedies of the Trustee and the Holders shall continue as though
no such proceeding had been instituted.

26



--------------------------------------------------------------------------------



 



SECTION 510. Rights and Remedies Cumulative.
     Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Securities in the last paragraph of
Section 306, no right or remedy herein conferred upon or reserved to the Trustee
or to the Holders is intended to be exclusive of any other right or remedy, and
every right and remedy shall, to the extent permitted by law, be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.
SECTION 511. Delay or Omission Not Waiver.
     No delay or omission of the Trustee or of any Holder of any Security to
exercise any right or remedy accruing upon any Event of Default shall impair any
such right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein. Every right and remedy given by this Article or by law to
the Trustee or to the Holders may be exercised from time to time, and as often
as may be deemed expedient, by the Trustee or by the Holders, as the case may
be.
SECTION 512. Control by Holders.
     The Holders of a majority in principal amount of the Outstanding Securities
shall have the right to direct the time, method and place of conducting any
proceeding for any remedy available to the Trustee or exercising any trust or
power conferred on the Trustee, provided that
     (1) such direction shall not be in conflict with any rule of law or with
this Indenture or that may involve the Trustee in personal liability, or that
the Trustee determines to be unduly prejudicial to the rights of Holders not
joining in such direction; and
     (2) the Trustee may take any other action deemed proper by the Trustee
which is not inconsistent with such direction.
SECTION 513. Waiver of Past Defaults.
     Subject to Sections 902 and 1010 hereof, the Holders of not less than a
majority in principal amount of the Outstanding Securities may on behalf of the
Holders of all the Securities waive any past default hereunder and its
consequences, except a default
     (1) in the payment of the principal of or interest on any Security (unless
such default has been cured and a sum sufficient to pay all matured installments
of interest and principal due otherwise than by acceleration has been deposited
with the Trustee); or
     (2) in respect of a covenant or provision hereof which under Article Nine
cannot be modified or amended without the consent of the Holder of each
Outstanding Security affected;
     Upon any such waiver, such default shall cease to exist, effective as of
the date specified in such waiver (and effective retroactively to the date of
default, if so specified) and any Event of Default arising therefrom shall be
deemed to have been cured, for every purpose of this Indenture; but no such
waiver shall extend to any subsequent or other default or impair any right
consequent thereon.
SECTION 514. Undertaking for Costs.
     In any suit for the enforcement of any right or remedy under this
Indenture, or in any suit against the Trustee for any action taken, suffered or
omitted by it as Trustee, a court may require any party litigant in such suit to
file an undertaking to pay the costs of such suit, and may assess costs,
including reasonable attorneys’ fees and expenses, against any such party
litigant, in the manner and to the extent provided in the Trust Indenture Act;
provided, that neither this Section nor the Trust

27



--------------------------------------------------------------------------------



 



Indenture Act shall be deemed to authorize any court to require such an
undertaking or to make such an assessment in any suit instituted by the Company
or the Trustee or in any suit for the enforcement of the right to receive the
principal of and interest on any Security on or after the respective due dates
therefore expressed in such security.
SECTION 515. Waiver of Stay or Extension Laws.
     The Company covenants (to the extent that it may lawfully do so) that it
will not at any time insist upon, or plead, or in any manner whatsoever claim or
take the benefit or advantage of, any stay or extension law wherever enacted,
now or at any time hereafter in force, which may affect the covenants or the
performance of this Indenture; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such law
and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Trustee, but will suffer and permit the execution of
every such power as though no such law had been enacted.
ARTICLE SIX
The Trustee
SECTION 601. Certain Duties and Responsibilities.
     (a) If an Event of Default has occurred and is continuing, the Trustee will
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.
     (b) Except during the continuance of an Event of Default:

  (1)   the duties of the Trustee will be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and     (2)   in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates of opinions furnished to the
Trustee and conforming to the requirements of this Indenture. However, the
Trustee will examine the certificates and opinions to determine whether or not
they conform to the requirements of this Indenture.

(c) The Trustee may not be relieved from liabilities for its own grossly
negligent action, its own grossly negligent failure to act, or its own willful
misconduct, except that:

  (1)   this paragraph does not limit the effect of paragraph (b) of this
Section 601;     (2)   the Trustee will not be liable for any error of judgment
made in good faith by a Responsible Officer, unless it is proved that the
Trustee was negligent in ascertaining the pertinent facts;     (3)   the Trustee
will not be liable with respect to any action it takes or omits to take in good
faith in accordance with a direction received by it pursuant to Section 512
hereof; and

28



--------------------------------------------------------------------------------



 



  (4)   the Trustee shall not be liable for any action taken or omitted by it in
good faith and believed by it to be authorized or within the discretion or
rights or powers conferred upon it by this Indenture.

     Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to paragraphs (a),
(b) and (c) of this Section 601.
     None of the provisions contained in this Indenture shall require the
Trustee to expend or risk its own funds or otherwise incur personal financial
liability in the performance of any of its duties or in the exercise of any of
its rights or powers, if there is ground for believing that the repayment of
such funds or liability is not assured to it under the terms of this Indenture
or indemnity satisfactory to the Trustee against such risk is not reasonably
assured to it.
(d) The duties and responsibilities of the Trustee shall be as provided by the
Trust Indenture Act, except as expressly modified herein, subject to the
provisions of Section 107.
(e) All indemnifications and releases from liability granted herein to the
Trustee shall extend to the directors, officers, employees and agents of the
Trustee.
SECTION 602. Notice of Defaults.
     The Trustee shall give the Holders notice of any default hereunder which is
made known to the officer of the Trustee having primary responsibility for
administering this Indenture, confirmed in writing, and as and to the extent
provided by the Trust Indenture Act; provided, however, that except in the case
of a default in the payment of the principal of or interest on any Security, the
Trustee shall be protected in withholding such notice if and so long as the
board of directors, the executive committee or a trust committee of directors
and/or Responsible Officers of the Trustee in good faith determine that the
withholding of such notice is in the interests of the Holders of Securities;
provided, further, that in the case of any default of the character specified in
Section 501(3), no such notice to Holders shall be given until at least 30 days
after the occurrence thereof. For the purpose of this Section, the term
“default” means any event which is, or after notice or lapse of time or both
would become, an Event of Default. For purposes of this Section, the officer of
the Trustee having responsibility for administering this Indenture shall not be
deemed to have knowledge of a default unless the Trustee has actual knowledge of
such default or has received written notice of such default in the manner
contemplated by Section 105.
SECTION 603. Certain Rights of Trustee.
     Subject to the provisions of Section 601:
     (a) the Trustee may rely and shall be protected in acting or refraining
from acting in accordance with any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture, note, other evidence of indebtedness or other paper or document
believed by it to be genuine and to have been signed or presented by the proper
party or parties;
     (b) any request or direction of the Company mentioned herein shall be
sufficiently evidenced by a Company Request or Company Order and any resolution
of the Board of Directors may be sufficiently evidenced by a Board Resolution;
     (c) whenever in the administration of this Indenture the Trustee shall deem
it desirable that a matter be proved or established prior to taking, suffering
or omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) shall, in the absence of bad faith on its part, rely
upon an Officers’ Certificate;

29



--------------------------------------------------------------------------------



 



     (d) the Trustee may consult with counsel of its choice and the written
advice of such counsel or any Opinion of Counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in reliance thereon;
     (e) the Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Indenture at the request or direction of any of
the Holders pursuant to this Indenture, unless such Holders shall have offered
to the Trustee reasonable security or indemnity satisfactory to it against the
costs, expenses and liabilities which might be incurred by it in compliance with
such request or direction;
     (f) the Trustee shall not be bound to make any investigation into the facts
or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document, but the
Trustee, in its discretion, may make such further inquiry or investigation into
such facts or matters as it may see fit, and, if the Trustee shall determine to
make such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Company, personally or by agent or attorney;
and
     (g) the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys and the Trustee shall not be responsible for any misconduct or
negligence on the part of any agent or attorney appointed with due care by it
hereunder.
SECTION 604. Not Responsible for Recitals or Issuance of Securities.
     The recitals contained herein and in the Securities, except the Trustee’s
certificates of authentication, shall be taken as the statements of the Company,
and the Trustee assumes no responsibility for their correctness. The Trustee
makes no representations as to the validity or sufficiency of this Indenture or
of the Securities. The Trustee shall not be accountable for the use or
application by the Company of Securities or the proceeds thereof.
SECTION 605. May Hold Securities.
     The Trustee, any Paying Agent, any Security Registrar, or any other agent
of the Company, in its individual or any other capacity, may become the owner or
pledgee of Securities and, subject to Sections 608 and 613, may otherwise deal
with the Company with the same rights it would have if it were not Trustee,
Paying Agent, Security Registrar, or such other agent. Money held by the Trustee
in trust hereunder shall not be invested by the Trustee pending distribution
thereof to the holders of the Securities.
SECTION 606. Money Held in Trust.
     Money held by the Trustee in trust hereunder need not be segregated from
other funds except to the extent required by law. The Trustee shall be under no
liability for interest on any money received by it hereunder except as otherwise
agreed in writing with the Company.
SECTION 607. Compensation; Reimbursement; and Indemnity.
     The Company agrees:
     (1) to pay to the Trustee from time to time such reasonable compensation as
the Company and the Trustee shall from time to time agree in writing for all
services rendered by it hereunder (which compensation shall not be limited by
any provision of law in regard to the compensation of a trustee of an express
trust);

30



--------------------------------------------------------------------------------



 



     (2) except as otherwise expressly provided herein, to reimburse the Trustee
upon its request for all reasonable expenses, disbursements and advances
incurred or made by the Trustee in accordance with any provision of this
Indenture (including the reasonable compensation and the expenses and
disbursements of its agents and counsel), except any such expense, disbursement
or advance as may be attributable to its gross negligence or bad faith; and
     (3) to indemnify each of the Trustee and any predecessor Trustee for, and
to hold it harmless against, any and all loss, damage, claim, liability or
expense, including taxes (other than taxes based on the income of the Trustee)
incurred without gross negligence or bad faith on its part, arising out of or in
connection with the acceptance or administration of this trust or the trusts
hereunder, including the costs and expenses of defending itself against any
claim or liability in connection with the exercise or performance of any of its
powers or duties hereunder (including, without limitation, settlement costs).
The Trustee will notify the Company promptly of any claim for which it may seek
indemnity. Failure by the Trustee to so notify the Company will not relieve the
Company of its obligations hereunder. The Company will defend the claim and the
Trustee will cooperate in the defense. The Trustee may have separate counsel at
its own expense, but if (i) the Company fails to assume the defense of such
claim, (ii) there is an actual conflict of interests or (iii) there is the
potential for the imposition of criminal liability against the Company, then the
Company will, in any such case, pay the reasonable fees and expenses of such
counsel.
     The obligations of the Company under this Section to compensate the
Trustee, to pay or reimburse the Trustee for expenses, disbursements and
advances and to indemnify and hold harmless the Trustee shall constitute
additional indebtedness hereunder and shall survive the satisfaction and
discharge of this Indenture. As security for the performance of such obligations
of the Company, the Trustee shall have a lien prior to the Securities upon all
property and funds held or collected by the Trustee as such, except funds held
in trust for the payment of principal of (and premium, if any, on) or interest
on particular Securities.
     To the extent permitted by law, any compensation or expense incurred by the
Trustee after a default specified in or pursuant to Section 501 is intended to
constitute an expense of administration under any then applicable bankruptcy or
insolvency law. “Trustee” for purposes of this Section 607 shall include any
predecessor Trustee but the negligence or bad faith of any Trustee shall not
affect the rights of any other Trustee under this Section 607.
     The provisions of this Section 607 shall survive the satisfaction and
discharge of this Indenture or the earlier resignation or removal of the Trustee
and shall apply with equal force and effect to the Trustee in its capacity as
Authenticating Agent, Paying Agent or Security Registrar.
SECTION 608. Disqualification; Conflicting Interests.
     If the Trustee has or shall acquire a conflicting interest within the
meaning of the Trust Indenture Act, the Trustee shall either eliminate such
interest or resign, to the extent and in the manner provided by, and subject to
the provisions of, the Trust Indenture Act and this Indenture.
SECTION 609. Corporate Trustee Required; Eligibility.
     There shall at all times be a Trustee hereunder which shall be a Person
that is eligible pursuant to the Trust Indenture Act to act as such and has a
combined capital and surplus of at least $50,000,000. If such Person publishes
reports of condition at least annually, pursuant to law or to the requirements
of said supervising or examining authority, then for the purposes of this
Section, the combined capital and surplus of such Person shall be deemed to be
its combined capital and surplus as set forth in its most recent report of
condition so published. If at any time the Trustee shall cease to be eligible in
accordance with the provisions of this Section, it shall resign immediately in
the manner and with the effect hereinafter specified in this Article.

31



--------------------------------------------------------------------------------



 



SECTION 610. Resignation and Removal; Appointment of Successor.
     (a) No resignation or removal of the Trustee and no appointment of a
successor Trustee pursuant to this Article shall become effective until the
acceptance of appointment by the successor Trustee under Section 611.
     (b) The Trustee may resign at any time by giving written notice thereof to
the Company. If an instrument of acceptance by a successor Trustee shall not
have been delivered to the Trustee within 30 days after the giving of such
notice of resignation, the resigning Trustee may petition any court of competent
jurisdiction for the appointment of a successor Trustee.
     (c) The Trustee may be removed at any time by Act of the Holders of a
majority in principal amount of the Outstanding Securities, delivered to the
Trustee and to the Company.
     (d) If at any time:
     (1) the Trustee shall fail to comply with Section 608 after written request
therefor by the Company or by any Holder who has been a bona fide Holder of a
Security for at least six months, or
     (2) the Trustee shall cease to be eligible under Section 609 and shall fail
to resign after written request therefor by the Company or by any such Holder,
or
     (3) the Trustee shall become incapable of acting or shall be adjudged a
bankrupt or insolvent or a receiver of the Trustee or of its property shall be
appointed or any public officer shall take charge or control of the Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation,
then, in any such case, (i) the Company by a Board Resolution may remove the
Trustee, or (ii) subject to Section 514, any Holder who has been a bona fide
Holder of a Security for at least six months may, on behalf of himself and all
others similarly situated, petition any court of competent jurisdiction for the
removal of the Trustee and the appointment of a successor Trustee.
     (e) If the Trustee shall resign, be removed or become incapable of acting,
or if a vacancy shall occur in the office of Trustee for any cause, the Company,
by a Board Resolution, shall promptly appoint a successor Trustee. If, within
one year after such resignation, removal or incapability, or the occurrence of
such vacancy, a successor Trustee shall be appointed by Act of the Holders of a
majority in principal amount of the Outstanding Securities delivered to the
Company and the retiring Trustee, the successor Trustee so appointed shall,
forthwith upon its acceptance of such appointment, become the successor Trustee
and supersede the successor Trustee appointed by the Company. If no successor
Trustee shall have been so appointed by the Company or the Holders and accepted
appointment in the manner hereinafter provided, any Holder who has been a bona
fide Holder of a Security for at least six months may, on behalf of himself and
all others similarly situated, petition any court of competent jurisdiction for
the appointment of a successor Trustee.
     (f) The Company shall give notice of each resignation and each removal of
the Trustee and each appointment of a successor Trustee to all Holders in the
manner provided in Section 106. Each notice shall include the name of the
successor Trustee and the address of its Corporate Trust Office.
SECTION 611. Acceptance of Appointment by Successor.
     Every successor Trustee appointed hereunder shall execute, acknowledge and
deliver to the Company and to the retiring Trustee an instrument accepting such
appointment, and thereupon the resignation or removal of the retiring Trustee
shall become effective and such successor Trustee, without any further act, deed
or conveyance, shall become vested with all the rights, powers, trusts and
duties of the retiring Trustee; provided that, on request of the Company or the
successor Trustee,

32



--------------------------------------------------------------------------------



 



such retiring Trustee shall, upon payment of its charges, execute and deliver an
instrument transferring to such successor Trustee all the rights, powers and
trusts of the retiring Trustee and shall duly assign, transfer and deliver to
such successor Trustee all property and money held by such retiring Trustee
hereunder. Upon request of any such successor Trustee, the Company shall execute
any and all instruments for more fully and certainly vesting in and confirming
to such successor Trustee all such rights, powers and trusts.
     No successor Trustee shall accept its appointment unless at the time of
such acceptance such successor Trustee shall be qualified and eligible under
this Article.
SECTION 612. Merger, Conversion, Consolidation or Succession to Business.
     Any corporation into which the Trustee may be merged or converted or with
which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Trustee shall be a party, or any
corporation succeeding to all or substantially all the corporate trust business
of the Trustee, shall be the successor of the Trustee hereunder, provided such
corporation shall be otherwise qualified and eligible under this Article,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto. In case any Securities shall have been authenticated,
but not delivered, by the Trustee then in office, any successor by merger,
conversion or consolidation to such authenticating Trustee may adopt such
authentication and deliver the Securities so authenticated with the same effect
as if such successor Trustee had itself authenticated such Securities.
SECTION 613. Preferential Collection of Claims Against Company.
     If and when the Trustee shall be or become a creditor of the Company (or
any other obligor upon the Securities), the Trustee shall be subject to the
provisions of the Trust Indenture Act regarding the collection of claims against
the Company (or any such other obligor).
ARTICLE SEVEN
Holders’ Lists and Reports by Trustee and Company
SECTION 701. Company to Furnish Trustee Names and Addresses of Holders.
     The Company will furnish or cause to be furnished to the Trustee
     (a) semiannually, not later than February 15 and August 15 in each year, a
list, in such form as the Trustee may reasonably require, of the names and
addresses of the Holders to the extent the Company has knowledge thereof as of a
date not more than 15 days prior to the delivery thereof, and
     (b) at such other times as the Trustee may request in writing, within
30 days after the receipt by the Company of any such request, a list of similar
form and content as of a date not more than 15 days prior to the time such list
is furnished;
provided that the Company shall not be required to furnish any such list so long
as the Trustee is acting as Security Registrar or the Securities are represented
by one or more Global Securities.
SECTION 702. Preservation of Information; Communications to Holders.
     (a) The Trustee shall preserve, in as current a form as is reasonably
practicable, the names and addresses of Holders contained in the most recent
list furnished to the Trustee as provided in Section 701 or supplied to the
Trustee by the Depository at the Trustee’s request, and the names and addresses
of Holders received by the Trustee in its capacity as Security Registrar. The
Trustee may destroy any list furnished to it as provided in Section 701 upon
receipt of a new list so furnished.

33



--------------------------------------------------------------------------------



 



     (b) The rights of Holders to communicate with other Holders with respect to
their rights under this Indenture or under the Securities, and the corresponding
rights and duties of the Trustee, shall be as provided by the Trust Indenture
Act.
     (c) Every Holder of Securities, by receiving and holding the same, agrees
with the Company and the Trustee that neither the Company nor the Trustee nor
any agent of either of them shall be held accountable by reason of any
disclosure of information as to names and addresses of Holders made pursuant to
the Trust Indenture Act.
SECTION 703. Reports by Trustee.
     (a) The Trustee shall transmit to Holders such reports concerning the
Trustee and its actions under this Indenture as may be required pursuant to the
Trust Indenture Act at the times and in the manner provided pursuant thereto.
     (b) A copy of each such report shall, at the time of such transmission to
Holders, be filed by the Trustee with each stock exchange upon which the
Securities are listed, with the Commission and with the Company. The Company
will notify the Trustee when the Securities are listed on any stock exchange.
SECTION 704. Reports by Company.
     The Company shall file with the Trustee and the Commission, and transmit to
Holders, such information, documents and other reports, and such summaries
thereof, as may be required pursuant to the Trust Indenture Act at the times and
in the manner provided pursuant to such Trust Indenture Act; provided that any
such information, documents or reports required to be filed with the Commission
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 shall be
filed with the Trustee within 15 days after the same is so required to be filed
with the Commission.
ARTICLE EIGHT
Consolidation, Merger, Conveyance, Transfer or Lease
SECTION 801. Successor Substituted.
     Upon any consolidation of the Company with, or merger of the Company into,
any other Person or any conveyance, transfer or lease of the properties and
assets of the Company substantially as an entirety, the successor Person formed
by such consolidation or into which the Company is merged or to which such
conveyance, transfer or lease is made shall succeed to, and be substituted for,
and may exercise every right and power of, the Company under this Indenture with
the same effect as if such successor Person had been named as the Company
herein, and thereafter, except in the case of a lease, the predecessor Person
shall be relieved of all obligations and covenants under this Indenture and the
Securities. Such successor Person shall promptly provide notice in writing to
the Trustee of such event.
ARTICLE NINE
Supplemental Indentures
SECTION 901. Supplemental Indentures Without Consent of Holders.
     Without the consent of any Holders, the Company, when authorized by or
pursuant to a Board Resolution, and the Trustee, at any time and from time to
time, may enter into one or more indentures supplemental hereto, in form
satisfactory to the Trustee, for any of the following purposes:
     (1) to evidence the succession of another Person to the Company and the
assumption by any such successor of the covenants of the Company herein and in
the Securities; or

34



--------------------------------------------------------------------------------



 



     (2) to add to the covenants of the Company for the benefit of the Holders,
or to surrender any right or power herein conferred upon the Company; or
     (3) to cure any ambiguity, to correct or supplement any provision herein
which may be inconsistent with any other provision herein, or to make any other
provisions with respect to matters or questions arising under this Indenture
which shall not be inconsistent with the provisions of this Indenture, provided
that such action pursuant to this clause (3) shall not adversely affect the
interests of the Holders of the Securities; or
     (4) to evidence and provide for the acceptance of appointment hereunder by
a successor Trustee with respect to the Securities and to add to or change any
of the provisions of this Indenture as shall be necessary to provide for or
facilitate the administration of the trusts hereunder by more than one Trustee,
pursuant to the requirements of Section 610; or
     (5) to comply with the requirements of the Commission in order to effect or
maintain the qualification of this Indenture under the Trust Indenture Act; or
     (6) to add to, delete from or revise the conditions, limitations and
restrictions on the authorized amount, terms or purposes of issue,
authentication and delivery of Securities, as herein set forth; or
     (7) to add any additional Events of Default with respect to all Securities
(as shall be specified in such supplemental indenture); or
     (8) to supplement any of the provisions of this Indenture to such extent as
shall be necessary to permit or facilitate the defeasance and discharge of the
Securities pursuant to Article 4, provided that any such action shall not
adversely affect the interests of any Holder of an Outstanding Security in any
material respect; or
     (9) to amend or supplement any provision contained herein or in any
supplemental indenture, provided that no such amendment or supplement shall
materially adversely affect the interests of the Holders of any Securities then
Outstanding.
SECTION 902. Supplemental Indentures with Consent of Holders.
     With the consent of the Holders of not less than a majority in principal
amount of the Outstanding Securities, by Act of said Holders delivered to the
Company and the Trustee, the Company, when authorized by a Board Resolution, and
the Trustee may enter into an indenture or indentures supplemental hereto for
the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions of this Indenture or of modifying in any manner the rights
of the Holders under this Indenture; provided, however, that no such
supplemental indenture shall, without the consent of the Holder of each
Outstanding Security affected thereby,
     (1) change the Stated Maturity of any Security, or reduce the principal
amount thereof, or the rate of interest thereon, or any installment of interest
on, or change the place of payment where, or the coin or currency in which, any
Security or interest thereon is payable, or impair the right to institute suit
for the enforcement of any such payment on or after the Stated Maturity thereof
(or, in the case of redemption, on or after the Redemption Date), or modify the
provisions of this Indenture with respect to the subordination of the Securities
in a manner adverse to the Holders,
     (2) reduce the percentage in principal amount of the Outstanding
Securities, the consent of whose Holders is required for any such supplemental
indenture, or the consent of whose Holders is required for any waiver (of
compliance with certain provisions of this Indenture or certain defaults
hereunder and their consequences) provided for in this Indenture, or

35



--------------------------------------------------------------------------------



 



     (3) modify any of the provisions of this Section, Section 513 or
Section 1010, except to increase any such percentage or to provide that certain
other provisions of this Indenture cannot be modified or waived without the
consent of the Holder of each Outstanding Security affected thereby.
     It shall not be necessary for any Act of Holders under this Section to
approve the particular form of any proposed supplemental indenture, but it shall
be sufficient if such Act shall approve the substance thereof.
SECTION 903. Execution of Supplemental Indentures.
     In executing, or accepting the additional trusts created by, any
supplemental indenture permitted by this Article or the modifications thereby of
the trusts created by this Indenture, the Trustee shall be entitled to receive,
and (subject to Section 601) shall be fully protected in, and shall incur no
liability that may result from, relying upon, an Opinion of Counsel stating that
the execution of such supplemental indenture is authorized or permitted by this
Indenture and any Officers’ Certificate stating that all conditions precedent to
the execution of such supplemental Indenture have been fulfilled. The Trustee
may, but shall not be obligated to, enter into any such supplemental indenture
which affects the Trustee’s own rights, duties or immunities under this
Indenture or otherwise.
SECTION 904. Effect of Supplemental Indentures.
     Upon the execution of any supplemental indenture under this Article, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Securities theretofore or thereafter authenticated and delivered hereunder
shall be bound thereby.
SECTION 905. Conformity with Trust Indenture Act.
     Every supplemental indenture executed pursuant to this Article shall
conform to the requirements of the Trust Indenture Act.
SECTION 906. Reference in Securities to Supplemental Indentures.
     Securities authenticated and delivered after the execution of any
supplemental indenture pursuant to this Article may, and shall if required by
the Trustee, bear a notation in form approved by the Trustee as to any matter
provided for in such supplemental indenture. If the Company shall so determine,
new Securities so modified as to conform, in the opinion of the Trustee and the
Company, to any such supplemental indenture may be prepared and executed by the
Company and authenticated and delivered by the Trustee in exchange for
Outstanding Securities.
SECTION 907. Notice of Supplemental Indenture.
     Promptly after the execution by the Company and the Trustee of any
supplemental indenture pursuant to Section 902, the Company shall transmit to
the Holders of Outstanding Securities a notice setting forth the substance of
such supplemental indenture.
ARTICLE TEN
Covenants; Representations and Warranties
SECTION 1001. Payment of Principal and Interest.
     The Company will duly and punctually pay the principal of and interest on
the Securities in accordance with the terms of the Securities and this
Indenture.

36



--------------------------------------------------------------------------------



 



SECTION 1002. Maintenance of Office or Agency.
     The Company will maintain an office or agency in the United States where
Securities may be presented or surrendered for payment, where Securities may be
surrendered for registration of transfer or exchange, and where notices and
demands to or upon the Company in respect of the Securities and this Indenture
may be served. The Company will give prompt written notice to the Trustee of the
location, and any change in the location, of such office or agency. If at any
time the Company shall fail to maintain any such required office or agency or
shall fail to furnish the Trustee with the address thereof, such presentations,
surrenders, notices and demands may be made or served at the Corporate Trust
Office of the Trustee, and the Company hereby appoints the Trustee as its agent
to receive all such presentations, surrenders, notices and demands.
     The Company may also from time to time designate one or more other offices
or agencies (in the United States) where the Securities may be presented or
surrendered for any or all such purposes and may from time to time rescind such
designations; provided, however, that no such designation or rescission shall in
any manner relieve the Company of its obligation to maintain an office or agency
in the United States for such purposes. The Company will give prompt written
notice to the Trustee of any such designation or rescission and of any change in
the location of any such other office or agency.
SECTION 1003. Money for Security Payments to Be Held in Trust.
     If the Company shall at any time act as its own Paying Agent, it will, on
or at the option of the Company on or before each due date of the principal of
or interest on any of the Securities, segregate and hold in trust for the
benefit of the Persons entitled thereto a sum sufficient to pay the principal or
interest so becoming due until such sums shall be paid to such Persons or
otherwise disposed of as herein provided and will promptly notify the Trustee of
its action or failure so to act. In such case the Company shall not invest the
amount so segregated and held in trust pending the distribution thereof.
     Whenever the Company shall have one or more Paying Agents, it will, on or
prior to each due date of the principal of or interest on any Securities,
deposit with a Paying Agent a sum sufficient to pay such amount, such sum to be
held as provided by the Trust Indenture Act, and (unless such Paying Agent is
the Trustee) the Company will promptly notify the Trustee of its action or
failure so to act; provided, however, that any such deposit on a due date shall
be initiated prior to 1:00 p.m. (New York time) in same-day funds.
     The Company will cause each Paying Agent other than the Trustee to execute
and deliver to the Trustee an instrument in which such Paying Agent shall agree
with the Trustee, subject to the provisions of this Section, that such Paying
Agent will (i) comply with the provisions of the Trust Indenture Act applicable
to it as a Paying Agent and (ii) during the continuance of any default by the
Company (or any other obligor upon the Securities) in the making of any payment
in respect of the Securities, upon the written request of the Trustee, forthwith
pay to the Trustee all sums held in trust by such Paying Agent as such.
     The Company may at any time, for the purpose of obtaining the satisfaction
and discharge of this Indenture or for any other purpose, pay, or by Company
Order direct any Paying Agent to pay, to the Trustee all sums held in trust by
the Company or such Paying Agent, such sums to be held by the Trustee upon the
same trusts as those upon which such sums were held by the Company or such
Paying Agent; and, upon such payment by any Paying Agent to the Trustee, such
Paying Agent shall be released from all further liability with respect to such
money.
     Any money deposited with the Trustee or any Paying Agent, or then held by
the Company, in trust for the payment of the principal of or interest on any
Security and remaining unclaimed for two years after such principal or interest
has become due and payable shall be paid to the Company on Company Request, or
(if then held by the Company) shall be discharged from such trust; and the
Holder of such Security shall thereafter, as an unsecured general creditor, look
only to the Company

37



--------------------------------------------------------------------------------



 



for payment thereof, and all liability of the Trustee or such Paying Agent with
respect to such trust money, and all liability of the Company as trustee
thereof, shall thereupon cease.
SECTION 1004. Statement by Officers as to Default.
     The Company will deliver to the Trustee, within 120 days after the end of
each fiscal year of the Company ending after the date hereof, an Officers’
Certificate, stating whether or not to the best knowledge of the signers thereof
the Company is in default in the performance and observance of any of the
material terms, conditions and covenants of this Indenture (without regard to
any period of grace or requirement of notice provided hereunder) and, if the
Company shall be in default, specifying all such defaults and the nature and
status thereof of which they may have knowledge.
SECTION 1005. Existence.
     Subject to Article Eight, the Company will do or cause to be done all
things necessary to preserve and keep in full force and effect its existence in
accordance with its organizational documents, rights (charter and statutory),
licenses and franchises; provided, however, that the Company shall not be
required to preserve any such right, license or franchise if the Board of
Directors shall determine that the preservation thereof is no longer desirable
in the conduct of the business of the Company and that the loss thereof is not
disadvantageous in any material respect to the Holders.
SECTION 1006. Maintenance of Properties.
     The Company will cause all properties, assets and interests used or useful
in the conduct of its business or the business of any Subsidiary to be preserved
and maintained and to the extent applicable, in good condition, repair and
working order and supplied with all necessary equipment and will cause to be
made all necessary repairs, renewals, replacements, betterments and improvements
thereof, all as in the judgment of the Company may be necessary so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times; provided, however, that nothing in this Section shall
prevent the Company from discontinuing the operation or maintenance of any of
such properties if such discontinuance is, in the judgment of the Company,
desirable in the conduct of its business or the business of any Subsidiary and
not disadvantageous in any material respect to the Holders.
SECTION 1007. Payment of Taxes and Other Claims.
     The Company will pay or discharge or cause to be paid or discharged, before
the same shall become delinquent, (1) all taxes, assessments and governmental
charges levied or imposed upon the Company or any Subsidiary or upon the income,
profits or property of the Company or any Subsidiary, and (2) all lawful claims
for labor, materials and supplies which, if unpaid, might by law become a lien
upon the property of the Company or any Subsidiary that comprise more than 10%
of the assets of the Company and its Subsidiaries taken as a whole; provided,
however, that the Company shall not be required to pay or discharge or cause to
be paid or discharged any such tax, assessment, charge or claim whose amount,
applicability or validity is being contested in good faith by appropriate
proceedings.
SECTION 1008. Additional Covenants.
     The Company covenants and agrees that it shall not, and shall not permit
any Subsidiary of the Company (other than its wholly owned Subsidiaries) to:
(a) declare or pay any dividends on or make a distribution with respect to, or
redeem, purchase or acquire, or make a liquidation payment with respect to, any
of its capital stock (other than (i) repurchases or acquisitions of shares of
the Common Stock of the Company as contemplated by any employment arrangement,
benefit plan or other similar contract with or for the benefit of employees,
officers or directors entered into in the ordinary course of business, (ii) as a
result of an exchange or conversion of any class or series of the Company’s

38



--------------------------------------------------------------------------------



 



capital stock for the Company’s Common Stock, (iii) the purchase of fractional
interests in shares of the Company’s capital stock pursuant to the conversion or
exchange provisions of such Company capital stock or the security being
converted or exchanged, or (iv) the payment of any stock dividend by the Company
payable in the Company’s Common Stock or the same stock as that on which the
dividend is being paid) or make any guarantee payments with respect to the
foregoing and (b) make any payment of interest, principal or premium, if any, on
or repay, repurchase or redeem any debt securities issued by the Company that
rank pari passu with or junior to the Securities except as (i) required in
accordance with the terms thereof (including, in the case of junior debt, the
subordination provisions thereof), (ii) in connection with a contemporaneous
refinancing of such debt securities with the proceeds of a new issuance of debt
securities which have terms and provisions no more favorable to the holder than
those of the debt securities repurchased or refinanced (iii) in connection with
the contemporaneous conversion or exchange of such debt securities for Common
Stock of the Company; provided, however, that in no event shall the amount to be
paid by the Company or any of its Subsidiaries under (a) or (b)(ii) or
(iii) above exceed in the aggregate $500,000 per year if at such time (i) there
shall have occurred and be continuing any event that (y) with the giving of
notice or the lapse of time or both, would constitute an Event of Default
hereunder and (z) in respect of which the Company shall not have taken
reasonable steps to cure.
     The Company shall not, during such time as the material financial
obligations under this Indenture remain outstanding, effect a Change in Control
of the Company through a transaction or series of related transactions without
the prior written consent of a majority of the holders of the Securities as of
the record date applicable to such transaction..
     The Company shall not, directly or indirectly, purchase, acquire or lease
any property from, or sell, transfer or lease any property to, any officer,
director, subsidiary or other affiliate of the Company, except that are at
prices and on terms and conditions no less favorable to the Company that could
be obtained in a comparable arms-length transaction from unrelated third
parties.
SECTION 1009. Waiver of Certain Covenants.
     Except as otherwise specified as contemplated by Section 301 for
Securities, the Company may, with respect to the Securities, omit in any
particular instance to comply with any term, provision or condition set forth in
any covenant set forth in Sections 1005, 1006, 1007 or 1008 with respect to the
Securities if before the time for such compliance the Holders of at least a
majority in principal amount of the Outstanding Securities shall, by Act of such
Holders, either waive such compliance in such instance or generally waive
compliance with such term, provision or condition, but no such waiver shall
extend to or affect such term, provision or condition except to the extent so
expressly waived, and, until such waiver shall become effective, the obligations
of the Company and the duties of the Trustee in respect of any such term,
provision or condition shall remain in full force and effect.
ARTICLE ELEVEN
Redemption of Securities
SECTION 1101. Optional Redemption; Conditions to Optional Redemption.
     At any time on or after June 11, 2011, the Company shall have the right to
redeem the Securities, in whole or in part, from time to time, at a Redemption
Price equal to 100% of the principal amount of Securities to be redeemed plus
any accrued but unpaid interest, if any, to the Redemption Date.
     The Company shall not redeem the Securities in part unless all accrued and
unpaid interest has been paid in full on all Outstanding Securities for all
quarterly interest periods terminating on or prior to the Redemption Date.

39



--------------------------------------------------------------------------------



 



SECTION 1102. Applicability of Article.
     Redemption of Securities at the election of the Company, as permitted by
Section 1201, shall be made in accordance with such provision and this Article.
SECTION 1103. Election to Redeem; Notice to Trustee.
     The election of the Company to redeem Securities pursuant to Section 1101
shall be evidenced by a Board Resolution. In case of any redemption at the
election of the Company, the Company shall, at least 45 days and no more than
60 days prior to the Redemption Date fixed by the Company, notify the Trustee of
such Redemption Date and of the principal amount of Securities to be redeemed
and provide a copy of the notice of redemption given to Holders of Securities to
be redeemed pursuant to Section 1104.
SECTION 1104. Selection by Trustee of Securities to Be Redeemed.
     If less than all the Securities are to be redeemed (unless such redemption
affects only a single Security), the particular Securities to be redeemed shall
be selected on a pro rata basis (or such other method of selection as the
Trustee may customarily employ) not more than 60 days prior to the Redemption
Date by the Trustee, from the Outstanding Securities not previously called for
redemption.
     The Trustee shall promptly notify the Company in writing of the Securities
selected for redemption as aforesaid and, in case of any Securities selected for
partial redemption as aforesaid, the principal amount thereof to be redeemed.
     The provisions of the two preceding paragraphs shall not apply with respect
to any redemption affecting only a single Security, whether such Security is to
be redeemed in whole or in part. In the case of any such redemption in part, the
unredeemed portion of the principal amount of the Security shall be in an
authorized denomination (which shall not be less than the minimum authorized
denomination) for such Security.
     For all purposes of this Indenture, unless the context otherwise requires,
all provisions relating to the redemption of Securities shall relate, in the
case of any Securities redeemed or to be redeemed only in part, to the portion
of the principal amount of such Securities which has been or is to be redeemed.
SECTION 1105. Notice of Redemption.
     Notice of redemption shall be given by first-class mail, postage prepaid,
mailed not less than 30 nor more than 60 days prior to the Redemption Date, to
each Holder of Securities to be redeemed, at his address appearing in the
Security Register.
     All notices of redemption shall identify the Securities to be redeemed
(including CUSIP number) and shall state:
     (1) the Redemption Date;
     (2) the Redemption Price;
     (3) if less than all Outstanding the Securities are to be redeemed, the
identification (and, in the case of partial redemption, the principal amount) of
the particular Security or Securities to be redeemed;
     (4) in case any Security is to be redeemed in part only, the notice which
relates to such Security shall state that on and after the Redemption Date, upon
surrender of such

40



--------------------------------------------------------------------------------



 



Security, the Holder of such Security will receive, without charge, a new
Security or Securities of authorized denominations for the principal amount
thereof remaining unredeemed;
     (5) that on the Redemption Date the Redemption Price will become due and
payable upon each such Security to be redeemed and that interest thereon will
cease to accrue on and after said date;
     (6) the place or places where such Securities are to be surrendered for
payment of the Redemption Price and any accrued interest pertaining thereto; and
     (7) the CUSIP number or the Euroclear or the Cedel reference numbers of
such Securities, if any (or any other numbers used by a Depository to identify
such Securities).
     Notice of redemption of Securities to be redeemed at the election of the
Company shall be given by the Company or, at the Company’s request, by the
Trustee in the name and at the expense of the Company.
SECTION 1106. Deposit of Redemption Price.
     On or prior to any Redemption Date, the Company shall deposit with the
Trustee or with a Paying Agent (or, if the Company is acting as its own Paying
Agent, segregate and hold in trust as provided in Section 1003) an amount of
money sufficient to pay the Redemption Price of, and (except if the Redemption
Date shall be an Interest Payment Date) accrued interest on, all the Securities
which are to be redeemed on that date; provided, however, that any such deposit
on a Redemption Date shall be initiated prior to 10:00 a.m. (New York time) in
same-day funds.
SECTION 1107. Securities Payable on Redemption Date.
     Notice of redemption having been given as aforesaid, the Securities so to
be redeemed shall, on the Redemption Date, become due and payable at the
Redemption Price therein specified, and from and after such date (unless the
Company shall default in the payment of the Redemption Price and accrued
interest) such Securities shall cease to bear interest. Upon surrender of any
such Security for redemption in accordance with said notice, such Security shall
be paid by the Company at the Redemption Price, together with accrued interest
to the Redemption Date; provided, however, that installments of interest whose
Stated Maturity is on or prior to the Redemption Date shall be payable to the
Holders of such Securities, or one or more Predecessor Securities, registered as
such at the close of business on the relevant Record Dates according to their
terms and the provisions of Section 307.
     If any Security called for redemption shall not be so paid upon surrender
thereof for redemption, the principal shall, until paid, bear interest from the
Redemption Date at the rate borne by the Security.
SECTION 1108. Securities Redeemed in Part.
     Any Security which is to be redeemed only in part shall be surrendered at a
place of payment therefor (with, if the Company or the Trustee so requires, due
endorsement by, or a written instrument of transfer in form satisfactory to the
Company and the Trustee duly executed by, the Holder thereof or his attorney
duly authorized in writing), and the Company shall execute, and the Trustee
shall authenticate and deliver to the Holder of such Security without service
charge, a new Security or Securities, of any authorized denomination as
requested by such Holder, in aggregate principal amount equal to and in exchange
for the unredeemed portion of the principal of the Security so surrendered.

41



--------------------------------------------------------------------------------



 



ARTICLE TWELVE
Meetings Of Holders
SECTION 1201. Purposes for Which Meetings May Be Called.
     A meeting of Holders may be called at any time and from time to time
pursuant to this Article to make, give or take any request, demand,
authorization, direction, notice, consent, waiver or other Act provided by this
Indenture to be made, given or taken by the Holders.
SECTION 1202. Call, Notice and Place of Meetings.
     (1) The Trustee may at any time call a meeting of the Holders for any
purpose specified in Section 1201, to be held at such time and at such place as
the Trustee shall determine. Notice of every meeting of Holders, setting forth
the time and the place of such meeting and in general terms the action proposed
to be taken at such meeting, shall be given, in the manner provided in Section
106, not less than 21 nor more than 180 days prior to the date fixed for the
meeting.
     (2) In case at any time the Company (by or pursuant to a Board Resolution)
or the Holders of at least 25% in principal amount of the Outstanding Securities
shall have requested the Trustee to call a meeting of the Holders for any
purpose specified in Section 1201, by written request setting forth in
reasonable detail the action proposed to be taken at the meeting, and the
Trustee shall not have mailed notice of or made the first publication of the
notice of such meeting within 21 days after receipt of such request (whichever
shall be required pursuant to Section 1.6) or shall not thereafter proceed to
cause the meeting to be held as provided herein, then the Company or the Holders
in the amount above specified, as the case may be, may determine the time and
the place for such meeting and may call such meeting for such purposes by giving
notice thereof as provided in clause (1) of this Section.
SECTION 1203. Persons Entitled to Vote at Meetings.
     To be entitled to vote at any meeting of Holders, a Person shall be (1) a
Holder of one or more Outstanding Securities, or (2) a Person appointed by an
instrument in writing as proxy for a Holder or Holders of one or more
Outstanding Securities by such Holder or Holders. The only Persons who shall be
entitled to be present or to speak at any meeting of Holders shall be the
Persons entitled to vote at such meeting and their counsel, any representatives
of the Trustee and its counsel and any representatives of the Company and its
counsel.
SECTION 1204. Quorum; Action.
     The Persons entitled to vote a majority in principal amount of the
Outstanding Securities shall constitute a quorum for any meeting of Holders. In
the absence of a quorum within 30 minutes after the time appointed for any such
meeting, the meeting shall, if convened at the request of Holders, be dissolved.
In any other case the meeting may be adjourned for a period of not less than
10 days as determined by the chairman of the meeting prior to the adjournment of
such meeting. In the absence of a quorum at any reconvened meeting, such
reconvened meeting may be further adjourned for a period of not less than
10 days as determined by the chairman of the meeting prior to the adjournment of
such reconvened meeting. Notice of the reconvening of any adjourned meeting
shall be given as provided in Section 1202(1), except that such notice need be
given only once not less than five days prior to the date on which the meeting
is scheduled to be reconvened. Notice of the reconvening of an adjourned meeting
shall state expressly the percentage, as provided above, of the principal amount
of the Outstanding Securities which shall constitute a quorum.
     Except as limited by the proviso to Section 902, any resolution presented
to a meeting or adjourned meeting duly reconvened at which a quorum is present
as aforesaid may be adopted only by the affirmative vote of the Holders of a
majority in principal amount of the Outstanding Securities; provided, however,
that, except as limited by the proviso to Section 902, any resolution with
respect

42



--------------------------------------------------------------------------------



 



to any request, demand, authorization, direction, notice, consent, waiver or
other Act which this Indenture expressly provides may be made, given or taken by
the Holders of a specified percentage, which is less than a majority, in
principal amount of the Outstanding Securities may be adopted at a meeting or an
adjourned meeting duly reconvened and at which a quorum is present as aforesaid
by the affirmative vote of the Holders of such specified percentage in principal
amount of the Outstanding Securities.
     Any resolution passed or decision taken at any meeting of Holders duly held
in accordance with this Section shall be binding on all the Holders and the
Coupons appertaining thereto, whether or not such Holders were present or
represented at the meeting.
SECTION 1205. Determination of Voting Rights; Conduct and Adjournment of
Meetings.
     (1) Notwithstanding any other provisions of this Indenture, the Trustee may
make such reasonable regulations as it may deem advisable for any meeting of
Holders in regard to proof of the holding of Securities and of the appointment
of proxies and in regard to the appointment and duties of inspectors of votes,
the submission and examination of proxies, certificates and other evidence of
the right to vote, and such other matters concerning the conduct of the meeting
as it shall deem appropriate. Except as otherwise permitted or required by any
such regulations, the holding of Securities shall be proved in the manner
specified in Section 104 and the appointment of any proxy shall be proved in the
manner specified in Section 104 or by having the signature of the person
executing the proxy witnessed or guaranteed by any trust company, bank or banker
authorized by Section 104 to certify to the holding of Bearer Securities. Such
regulations may provide that written instruments appointing proxies, regular on
their face, may be presumed valid and genuine without the proof specified in
Section 104 or other proof.
     (2) The Trustee shall, by an instrument in writing, appoint a temporary
chairman of the meeting, unless the meeting shall have been called by the
Company or by Holders as provided in Section 1202(2), in which case the Company
or the Holders calling the meeting, as the case may be, shall in like manner
appoint a temporary chairman. A permanent chairman and a permanent secretary of
the meeting shall be elected by vote of the Persons entitled to vote a majority
in principal amount of the Outstanding Securities represented at the meeting.
     (3) At any meeting, each Holder of a Security or proxy shall be entitled to
one vote for each $1,000 principal amount of Securities held or represented by
him; provided, however, that no vote shall be cast or counted at any meeting in
respect of any Security challenged as not Outstanding and ruled by the chairman
of the meeting to be not Outstanding. The chairman of the meeting shall have no
right to vote, except as a Holder of a Security or proxy.
     (4) Any meeting of Holders duly called pursuant to Section 1202 at which a
quorum is present may be adjourned from time to time by Persons entitled to vote
a majority in principal amount of the Outstanding Securities represented at the
meeting; and the meeting may be held as so adjourned without further notice.
SECTION 1206 Counting Votes and Recording Action of Meetings.
     The vote upon any resolution submitted to any meeting of Holders shall be
by written ballots on which shall be subscribed the signatures of the Holders or
of their representatives by proxy and the principal amounts and serial numbers
of the Outstanding Securities held or represented by them. The permanent
chairman of the meeting shall appoint two inspectors of votes who shall count
all votes cast at the meeting for or against any resolution and who shall make
and file with the secretary of the meeting their verified written reports in
triplicate of all votes cast at the meeting. A record, at least in triplicate,
of the proceedings of each meeting of Holders shall be prepared by the secretary
of the meeting and there shall be attached to said record the original reports
of the inspectors of votes on any vote by ballot taken thereat and affidavits by
one or more persons having knowledge of the facts setting forth a copy of the
notice of the meeting and showing that said notice was given as provided in
Section 1202 and, if applicable, Section 1204. Each copy shall be signed and
verified by the affidavits

43



--------------------------------------------------------------------------------



 



of the permanent chairman and secretary of the meeting and one such copy shall
be delivered to the Company, and another to the Trustee to be preserved by the
Trustee, the latter to have attached thereto the ballots voted at the meeting.
Any record so signed and verified shall be conclusive evidence of the matters
therein stated.
ARTICLE THIRTEEN
Expenses
SECTION 1301. Payment Upon Resignation or Removal.
     Upon termination of this Indenture or the removal or resignation of the
Trustee pursuant to Section 610, the Company shall pay to the Trustee all
amounts accrued to the date of such termination, removal or resignation.
 

44



--------------------------------------------------------------------------------



 



     This instrument may be executed in any number of counterparts, each of
which so executed shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be
duly executed, all as of the day and year first above written.

                      SIGNATURE GROUP HOLDINGS, INC.    
 
                    By:   /s/ Kyle Ross                  
 
      Name:
Title:   Kyle Ross
Executive Vice President and
Assistant Secretary    
 
                    WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee    
 
                    By:   /s/ Madeleina J. Hall                  
 
      Name:   Madeleina J. Hall    
 
      Title:   Vice President    

45